EXHIBIT 10.1
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
Exclusive Channel Collaboration Agreement
 
This Exclusive Channel Collaboration Agreement (the “Agreement”) is made and
entered into effective as of April 27, 2013 (the “Effective Date”) by and
between Intrexon Corporation, a Virginia corporation with offices at 20358
Seneca Meadows Parkway, Germantown, MD 20876 (“Intrexon”), and Soligenix, Inc.,
a Delaware corporation having a place of business at 29 Emmons Drive, Suite
C-10, Princeton, NJ 08540 (“Soligenix”).  Intrexon and Soligenix may be referred
to herein individually as a “Party”, and collectively as the “Parties.”
 
Recitals
 
Whereas, Intrexon has expertise in and owns or controls proprietary technology
relating to the identification, design and production of genetically modified
cells and DNA vectors, and the control of peptide expression; and
 
Whereas, Soligenix now desires to become Intrexon’s exclusive channel
collaborator with respect to such technology for the purpose of developing the
Melioidosis Program (as defined herein), and Intrexon is willing to appoint
Soligenix as a channel collaborator in the Field (as defined herein, and subject
to amendments to the definition as permitted herein) under the terms and
conditions of this Agreement.
 
Now Therefore, in consideration of the foregoing and the covenants and promises
contained herein, the Parties agree as follows:
 
ARTICLE 1
 
Definitions
 
As used in this Agreement, the following capitalized terms shall have the
following meanings:
 
1.1             “Affiliate” means, with respect to a particular Party, any other
person or entity that directly or indirectly controls, is controlled by, or is
in common control with such Party.  As used in this Section 1.1, the term
“controls” (with correlative meanings for the terms “controlled by” and “under
common control with”) means the ownership, directly or indirectly, of more than
fifty percent (50%) of the voting securities or other ownership interest of an
entity, or the possession, directly or indirectly, of the power to direct the
management or policies of an entity, whether through the ownership of voting
securities, by contract, or otherwise.  Notwithstanding the foregoing, Third
Security shall be deemed not to be an Affiliate of Intrexon, and neither Party
shall be deemed to be an Affiliate of the other Party.  In addition, any other
person, corporation, partnership, or other entity that would be an Affiliate of
Intrexon solely because it and Intrexon are under common control by Randal J.
Kirk or by investment funds managed by Third Security or an affiliate of Third
Security shall also be deemed not to be an Affiliate of Intrexon.
 
 
 

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
1.2             “Applicable Laws” has the meaning set forth in Section
8.2(e)(xii).
 
1.3             “Authorizations” has the meaning set forth in Section
8.2(e)(xii).
 
1.4             “Biodefense” means procedures involved in taking defensive
measures against attacks using biological agents, which includes without
limitation emerging pathogen threats.
 
1.5             “Biodefense Sector” means government agencies including but not
limited to the Department of Defense (“DoD”), Department of Health and Human
Services (“DHHS”), Department of Homeland Security (“DHS”), Biomedical Advanced
Research and Development Authroity (“BARDA”), and the Centers for Disease
Control and Prevention (“CDC”).
 
1.6             “CC” has the meaning set forth in Section 2.2(b).
 
1.7             “Channel-Related Program IP” has the meaning set forth in
Section 6.1(c).
 
1.8             “Claims” has the meaning set forth in Section 9.1.
 
1.9             “CMCC” has the meaning set forth in Section 2.2(b).
 
1.10           “Committees” has the meaning set forth in Section 2.2(a).
 
1.11           “Commercialize” or “Commercialization” means any activities
directed to marketing, promoting, distributing, importing for sale, offering to
sell and/or selling Soligenix Products.
 
1.12           “Commercial Sale” means for a given product and country the sale
for value of that product by a Party (or, as the case may be, by an Affiliate or
permitted sublicensee of a Party), to a Third Party after regulatory approval
(if necessary) has been obtained for such product in such country.
 
1.13           “Complementary In-Licensed Third Party IP” has the meaning set
forth in Section 3.8(a).
 
1.14           “Confidential Information” means each Party’s confidential
Information disclosed pursuant to this Agreement or any other confidentiality
agreement between the Parties, regardless of whether in oral, written, graphic
or electronic form.
 
1.15           “Control” means, with respect to Information, a Patent or other
intellectual property right, that a Party owns or has a license from a Third
Party to such right and has the ability to grant a license or sublicense as
provided for in this Agreement under such right without violating the terms of
any agreement or other arrangement with any Third Party.
 
1.16           “Diligent Efforts” means, with respect to a Party’s obligation
under this Agreement, the level of efforts and resources reasonably required to
diligently develop, manufacture, and/or Commercialize (as applicable) each
Soligenix Product in a sustained manner, consistent with the efforts and
resources a similarly situated company working in the Field would typically
devote to a product of similar market potential, profit potential, strategic
value and/or proprietary protection, based on market conditions then
prevailing.  With respect to a particular task or obligation, Diligent Efforts
requires that the applicable Party promptly assign responsibility for such task
and consistently make and implement decisions and allocate resources designed to
advance progress with respect to such task or obligation.
 
 
2

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
1.17             “Emergency Use Authorization” or “EUA” means an authorization
by the FDA under section 564 of the Federal Food, Drug and Cosmetic Act (FD&C
Act) (21 U.S.C. 360bbb-3) whereby certain unapproved medical products or
unapproved uses of approved medical products may nonetheless be used in an
emergency to diagnose, treat, or prevent serious or life-threatening diseases or
conditions caused by biologic, chemical, or nuclear agents when there are no
adequate approved and available alternatives.
 
1.18             “Equity Agreement” has the meaning set forth in Section 5.1.
 
1.19             “Excess Product Liability Costs” has the meaning set forth in
Section 9.3.
 
1.20             “Executive Officer” means : (a) the Chief Executive Officer of
the applicable Party, or (b) another senior executive officer of such Party who
has been duly appointed by the Chief Executive Officer to act as the
representative of the Party to resolve, as the case may be, (i) a Committee
dispute, provided that such appointed officer is not a member of the applicable
Committee and occupies a position senior to the positions occupied by the
applicable Party’s members of the applicable Committee, or (ii) a dispute
described in Section 11.1.
 
1.21             “FDA” has the meaning set forth in Section 8.2(e)(xii).
 
1.22             “Field” means exogenously produced human recombinant monoclonal
antibodies, and mixes of such antibodies, for use in the prevention or treatment
of Melioidosis in humans.
 
1.23             “Field Infringement” has the meaning set forth in Section
6.3(b).
 
1.24             “Fully Loaded Cost” means the direct cost of the applicable
good, product or service plus indirect charges and overheads reasonably
allocable to the provision of such good, product or service in accordance with
US GAAP.  Subject to the approval of a project and its associated budget by the
JSC and the terms of Sections 4.6 and 4.7 (as appropriate), Intrexon will bill
for its internal direct costs incurred through the use of annualized standard
full-time equivalents; such rate shall be based upon the actual fully loaded
costs of those personnel directly involved in the provision of such good,
product or service.  Intrexon may, from time to time, adjust such full-time
equivalent rate based on changes to its actual fully loaded costs and will
review the accuracy of its full-time equivalent rate at least
quarterly.  Intrexon shall provide Soligenix with reasonable documentation
indicating the basis for any direct and indirect charges, any allocable
overhead, and any such adjustment in full-time equivalent rate.
 
 
3

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
1.25             “Government Funding” means use of grants, contracts or other
mechanisms from government agencies, including but not limited to the DHHS,
BARDA, and DoD to fund development activities in the Field.
 
1.26             “In-Licensed Program IP” has the meaning set forth in Section
3.8(a).
 
1.27             “Information” means information, results and data of any type
whatsoever, in any tangible or intangible form whatsoever, including without
limitation, business information and plans (such as marketing, financial, and
personnel), manufacturing information and data, technical information,
databases, inventions, practices, methods, techniques, specifications,
formulations, formulae, knowledge, know-how, skill, experience, test data
including pharmacological, biological, chemical, biochemical, toxicological and
regulatory test data, analytical and quality control data, stability data,
studies and procedures, and patent and other legal information or descriptions.
 
1.28             “Infringement” has the meaning set forth in Section 6.3(a).
 
1.29             “Intrexon Channel Technology” means Intrexon’s current and
future technology directed towards the design, identification, culturing, and/or
production of genetically modified cells, including without limitation the
technology embodied in the Intrexon Materials and the Intrexon IP, and
specifically including without limitation the following of Intrexon’s platform
areas and capabilities: (1) UltraVector®, (2) LEAPTM, (3) DNA and RNA MOD
engineering, (4) protein engineering, (5) transcription control chemistry, (6)
genome engineering, and (7) cell system engineering.
 
1.30             “Intrexon Indemnitees” has the meaning set forth in Section
9.2.
 
1.31             “Intrexon IP” means the Intrexon Patents and Intrexon Know-How.
 
1.32             “Intrexon Know-How” means all Information (other than Intrexon
Patents) that (a) is Controlled by Intrexon as of the Effective Date or during
the Term and (b) is reasonably required or useful for Soligenix to conduct the
Melioidosis Program.  For the avoidance of doubt, the Intrexon Know-How shall
include any Information (other than Intrexon Patents) in the Channel-Related
Program IP.
 
1.33             “Intrexon Materials” means the genetic code and associated
amino acids and gene constructs, in each case that are Controlled by Intrexon,
used alone or in combination and such other proprietary reagents and biological
materials including but not limited to plasmid vectors, virus stocks, cells and
cell lines, antibodies, and ligand-related chemistry, in each case that are
provided to Soligenix by or on behalf of Intrexon to conduct the Melioidosis
Program.
 
1.34             “Intrexon Patents” means all Patents that (a) are Controlled by
Intrexon as of the Effective Date or during the Term; and (b) are reasonably
required or useful for Soligenix to conduct the Melioidosis Program.  For the
avoidance of doubt, the Intrexon Patents shall include any Patent in the
Channel-Related Program IP.
 
 
4

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
1.35             “Intrexon Trademarks” means those trademarks related to the
Intrexon Channel Technology that are established from time to time by Intrexon
for use across its channel partnerships or collaborations.
 
1.36             “Inventions” has the meaning set forth in Section 6.1(b).
 
1.37             “IPC” has the meaning set forth in Section 2.2(b).
 
1.38             “JSC” has the meaning set forth in Section 2.2(b).
 
1.39             “Losses” has the meaning set forth in Section 9.1.
 
1.40             “Melioidosis” means a potentially fatal infection caused by the
Gram-negative bacilli, Burkholderia pseudomallei and the closely-related B.
mallei.
 
1.41             “Melioidosis Program” has the meaning set forth in Section
2.1(a).
 
1.42             “Net Sales” means, with respect to any Soligenix Product, the
net sales of such Soligenix Product by Soligenix, an Affiliate of Soligenix, or
a Product Sublicensee, as determined in accordance with US GAAP as the gross
amount invoiced on account of sales of Soligenix Product less the usual and
customary credits, discounts and the like as determined in accordance with US
GAAP.  In the case of any sale for value, such as barter or counter-trade other
than in an arm’s length transaction exclusively for cash, Net Sales shall be
deemed to be the net sales at which substantially similar quantities of the
product are sold for cash in an arm’s length transaction in the relevant
country.  If Soligenix Product is sold by Soligenix, its Product Sublicense, or
Affiliates thereof to any Third Party together with other products or services,
the price of such product, solely for purposes of the calculation of Net Sales,
shall be deemed to be no less than the price at which such product would be sold
in a similar transaction to a Third Party not also purchasing the other products
or services.
 
1.43             “Patents” means (a) all patents and patent applications
(including provisional applications), (b) any substitutions, divisions,
continuations, continuations-in-part, reissues, renewals, registrations,
requests for continued examination, confirmations, re-examinations, extensions,
supplementary protection certificates and the like of the foregoing, and (c) any
foreign or international equivalents of any of the foregoing.
 
1.44             “Product-Specific Program Patent” means any issued Intrexon
Patent where all the claims are directed to Inventions that relate solely and
specifically to Soligenix Products or their use in the Field.  In the event of a
disagreement between the Parties as to whether a particular Intrexon Patent is
or is not a Product-Specific Program Patent, the Parties shall seek to resolve
the issue through discussions at the IPC, provided that if the Parties are
unable to resolve the disagreement, the issue shall be submitted to arbitration
pursuant to Section 11.2.  Any Intrexon Patent that is subject to such a dispute
shall be deemed not to be a Product-Specific Program Patent unless and until (a)
Intrexon agrees in writing that such Patent is a Product-Specific Program Patent
or (b) an arbitrator or arbitration panel determines, pursuant to Article 11,
that such Intrexon Patent is a Product-Specific Program Patent.
 
 
5

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
1.45             “Product Sublicense” has the meaning set forth in Section
3.2(c).
 
1.46             “Product Sublicensee” has the meaning set forth in Section
3.2(c).
 
1.47             “Proposed Terms” has the meaning set forth in Section 11.2.
 
1.48             “Prosecuting Party” has the meaning set forth in Section
6.2(c).
 
1.49             “RC” has the meaning set forth in Section 2.2(b).
 
1.50             “Recovery” has the meaning set forth in Section 6.3(f).
 
1.51             “Regulatory Trial” means any clinical or preclinical studies or
trials done to produce data intended for or useful for any requisite government
approvals for the sale, use, or manufacture of a relevant product.
 
1.52             “Retained Product” has the meaning set forth in Section
10.4(a).
 
1.53             “Reverted Product” has the meaning set forth in Section
10.4(c).
 
1.54             “SEC” means the United States Securities and Exchange
Commission.
 
1.55             “Soligenix Indemnitees” has the meaning set forth in Section
9.1.
 
1.56             “Soligenix Independent IP” has the meaning set forth in Section
6.1(f).
 
1.57             “Soligenix Product” means any product in the Field that is
created, produced, developed, or identified in whole or in part, directly or
indirectly, by or on behalf of Soligenix (including without limitation by
Intrexon under the Melioidosis Program), its Product Sublicensee(s), or
Affliliates thereof during the Term through use or practice of Intrexon Channel
Technology, Intrexon IP, or the Intrexon Materials.
 
1.58             “Soligenix Program Patent” has the meaning set forth in Section
6.2(b).
 
1.59             “Soligenix Termination IP” means all Patents, regulatory data
rights, or other intellectual property that Soligenix or any of its Affiliates
Controls as of the Effective Date or during the Term that cover, or is otherwise
necessary or useful for, the development, manufacture or Commercialization of a
Reverted Product or necessary or useful for Intrexon to operate in the Field.
Notwithstanding the foregoing, Soligenix Termination IP shall not include
Soligenix Independent IP.
 
 
6

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
1.60             “Sublicensing Revenue” means any cash consideration, or the
cash equivalent value of non-cash consideration, regardless of whether in the
form of upfront payments, milestones, or royalties, actually received by
Soligenix or its Affiliate from a Third Party in consideration for a grant of a
sublicense under the Intrexon IP or any rights to develop or Commercialize
Soligenix Products, but excluding: (a) any amounts paid as bona fide
reimbursement for research and development costs to the extent incurred
following such grant; (b) bona fide loans or any payments in consideration for a
grant of equity of Soligenix to the extent that such consideration is equal to
or less than fair market value (i.e. any amounts in excess of fair market value
shall be Sublicensing Revenue); (c) any amounts received from sublicensees in
respect of any Soligenix Product sales that are included in the calculation of
revenue sharing payments made to Intrexon under Section 5.4(a); (d) any amounts
paid by Soligenix to a Third Party for the right to operate under or utilize
Third Party owned intellectual property that is used to make or use a Soligenix
Product underlying the Sublicensing Revenue; and (e) subject to the waiver
provisions of Section 5.2, any payments received by Soligenix from Product
Sublicensees for the attainment of a milestone event that is the same as (or
substantially similar to) a milestone event for which Intrexon is entitled to
receive a milestone payment under Section 5.2.
 
1.61             “Superior Therapy” means a therapy in the Field and licensed to
Soligenix under this Agreement that, based on the data then available, (a)
demonstrably appears to offer either superior efficacy or safety or
significantly lower cost of therapy, as compared with both (i) those therapies
that are marketed (either by Soligenix or others) at such time for the
indication and (ii) those therapies that are being actively developed by
Soligenix for such indication; (b) demonstrably appears to represent a
substantial improvement over such existing therapies; and (c) has intellectual
property protection and a regulatory approval pathway that, in each case, would
not present a significant barrier to commercial development.
 
1.62             “Supplemental In-Licensed Third Party IP” has the meaning set
forth in Section 3.8(a).
 
1.63             “Support Memorandum” has the meaning set forth in Section 11.2.
 
1.64             “Technology Access Fee” for the purposes of this Agreement has
the meaning as set forth in Section 5.1.
 
1.65             “Term” has the meaning set forth in Section 10.1.
 
1.66             “Territory” means the world.
 
1.67             “Third Party” means any individual or entity other than the
Parties or their respective Affiliates.
 
1.68             “Third Security” means Third Security, LLC.
 
1.69              “US GAAP” means generally accepted accounting principles in
the United States.
 
 
7

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
ARTICLE 2
 
Scope of Channel Collaboration; Management
 
2.1          Scope.
 
(a)           Generally.  The general purpose of the channel collaboration
described in this Agreement will be to use the Intrexon Channel Technology to
research, develop and Commercialize products for use in the Field (collectively,
the “Melioidosis Program”).  As provided below, the JSC shall establish,
monitor, and govern projects for the Melioidosis Program.  Either Party may
propose potential projects in the Field for review and consideration by the JSC.
Intrexon recognizes that Soligenix’s intention is for the Melioidosis Program to
be supported predominantly by Government Funding through the Biodefense Sector
and/or by non-profit agencies as an emerging infectious disease.  Therefore, the
JSC shall prioritize and account for such funding mechanisms in progressing the
Melioidiosis Program consistent with the rights and obligations of the Parties
as set forth herein.
 
2.2          Committees.
 
(a)           Generally.  The Parties desire to establish several committees
(collectively, “Committees”) to oversee the Melioidosis Program and to
facilitate communications between the Parties with respect thereto.  Each of
such Committees shall have the responsibilities and authority allocated to it in
this Article 2.  Each of the Committees shall have the obligation to exercise
its authority consistent with the respective purpose for such Committee as
stated herein and any such decisions shall be made in good faith.
 
(b)           Formation and Purpose.  Promptly following the Effective Date, the
Parties shall confer and then create the JSC and the IPC, and, optionally,
create one or more of the other Committees listed in the chart below.  Each
Committee shall have the purpose indicated in the chart.  To the extent that
after conferring both Parties agree to not create a Committee (other than the
JSC and the IPC), the creation of such Committee shall be deferred until one
Party informs the other Party of its then desire to create the so-deferred
Committee, at which point the Parties will thereafter promptly create the
so-deferred Committee.
 
Committee
Purpose
Joint Steering Committee (“JSC”)
Establish projects for the Melioidosis Program and establish the priorities, as
well as approve budgets for such projects.  Approve all subcommittee projects
and plans (except for decisions of the IPC). The JSC shall establish budgets not
less than on a quarterly basis.
 
Chemistry, Manufacturing and Controls Committee (“CMCC”)
Establish project plans and review and approve activities and budgets for
chemistry, manufacturing, and controls under the Melioidosis Program.
 
Regulatory Committee (“RC”)
Review and approve all research and development plans and projects, including
but not limited to clinical projects, associated with any necessary regulatory
approvals, all associated publications, and all regulatory filings and
correspondence relating to gaining regulatory approval for new Soligenix
Products under the Melioidosis Program; and review and approve itemized budgets
with respect to the foregoing.
 
Commercialization Committee (“CC”)
Establish project plans and review and approve activities and budgets for
Commercialization activities under the Melioidosis Program.
 
Intellectual Property Committee (“IPC”)
Evaluate all intellectual property issues in connection with the Melioidosis
Program; review and approve itemized budgets with respect to the foregoing.

 
 
8

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
2.3          General Committee Membership and Procedure.
 
(a)           Membership.  For each Committee, each Party shall designate an
equal number of representatives (not to exceed three (3) for each Party) with
appropriate expertise to serve as members of such Committee.  For the JSC, the
representatives must all be employees of such Party or an Affiliate of such
Party.  For Committees other than the JSC, the representatives must all be
employees of such Party or an Affiliate of such Party, with the caveat that each
Party may designate for each such other Committee up to one (1) representative
who is not an employee if : (i) such non-employee representative agrees in
writing to be bound to the terms of this Agreement for the treatment and
ownership of Confidential Information and Inventions of the Parties, and (ii)
the other Party consents to the designation of such non-employee representative,
which consent shall not be unreasonably withheld.  For purposes of this Section
2.3, employees of Third Security may, at Intrexon’s election, serve as members
of a Committee as if they were employees of Intrexon; provided that they meet
the requirement of clause (i) above.  Each representative as qualified above may
serve on more than one (1) Committee as appropriate in view of the individual’s
expertise.  Each Party may replace its Committee representatives at any time
upon written notice to the other Party.  Each Committee shall have a
chairperson; the chairperson of each committee shall serve for a two-year term
and the right to designate which representative to the Committee will act as
chairperson shall alternate between the Parties, with Soligenix selecting the
chairperson first for the JSC, RC and CC, and Intrexon selecting the chairperson
first for the CMCC and IPC. The chairperson of each Committee shall be
responsible for calling meetings, preparing and circulating an agenda in advance
of each meeting of such Committee, and preparing and issuing minutes of each
meeting within fifteen (15) days thereafter.
 
(b)           Meetings.  The JSC shall be constituted and the first meeting of
the JSC shall be held promptly following the Effective Date, with the JSC
considering finalization and approval of workplans prepared by the Parties for
inclusion and commencement under the Melioidosis Program.  Otherwise, each
Committee shall hold meetings at such times as it elects to do so, but in no
event shall such meetings be held less frequently than once every six (6)
months, with the caveat that both Parties may agree to suspend activities of a
given Committee other than the JSC until such time as one Party informs the
other Party of its then desire to reactivate the so-suspended Committee, at
which point the Parties will thereafter schedule and hold the next meeting for
the reactivated Committee within one (1) month. Meetings of any Committee may be
held in person or by means of telecommunication (telephone, video, or web
conferences).  To the extent that a Committee holds any meetings in person, the
Parties will alternate in designating the location for such in-person meetings,
with Soligenix selecting the first meeting location for each Committee.  A
reasonable number of additional representatives of a Party may attend meetings
of a Committee in a non-voting capacity.  Each Party shall be responsible for
all of its own expenses of participating in any Committee excepting that an
Intrexon employee or agent serving on a Committee shall not prevent Intrexon
from recouping the Fully Loaded Costs otherwise derived from the labor of that
employee or agent in the course of providing manufacturing or support services
as set forth in Sections 4.6 and 4.7 below.
 
(c)           Meeting Agendas.  Each Party will disclose to the other proposed
agenda items along with appropriate information at least three (3) business days
in advance of each meeting of the applicable Committee; provided, that a Party
may provide its agenda items to the other Party within a lesser period of time
in advance of the meeting, or may propose that there not be a specific agenda
for a particular meeting, so long as such other Party consents to such later
addition of such agenda items or the absence of a specific agenda for such
Committee meeting.
 
(d)           Limitations of Committee Powers.  Each Committee shall have only
such powers as are specifically delegated to it hereunder or from time to time
as agreed to in writing by the mutual consent of the Parties and shall not be a
substitute for the rights of the Parties.  Without limiting the generality of
the foregoing, no Committee shall have any power to amend this Agreement.  Any
amendment to the terms and conditions of this Agreement shall be implemented
pursuant to Section 12.7 below.
 
 
9

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
2.4          Committee Decision-Making.  If a Committee is unable to reach
unanimous consent on a particular matter within thirty (30) days of its initial
consideration of such matter, then either Party may provide written notice of
such dispute to the Executive Officer of the other Party.  The Executive
Officers of each of the Parties will meet at least once in person or by means of
telecommunication (telephone, video, or web conferences) to discuss the dispute
and use their good faith efforts to resolve the dispute within thirty (30) days
after submission of such dispute to the Executive Officers.  If any such dispute
is not resolved by the Executive Officers within thirty (30) days after
submission of such dispute to such Executive Officers, then the Executive
Officer of the Party specified in the applicable subsection below shall have the
authority to finally resolve such dispute acting in good faith.
 
(a)           Casting Vote at JSC.  If a dispute at the JSC is not resolved
pursuant to Section 2.4 above, then the Executive Officer of Soligenix shall
have the authority to finally resolve such dispute.
 
(b)           Casting Vote at CMCC.  If a dispute at the CMCC is not resolved
pursuant to Section 2.4 above, then (i) in the case of any disputes relating to
the Intrexon Materials, the manufacture of a Soligenix Product through the use
of Intrexon Channel Technology or Intrexon IP, or the manufacturing of other
components of Soligenix Products contracted for or manufactured by Intrexon or
reasonable controls regarding the dissemination of Intrexon Technology, Intrexon
IP or Intrexon Materials, the Executive Officer of Intrexon shall have the
authority to finally resolve such dispute; and (ii) in the case of any other
disputes, the Executive Officer of Soligenix shall have the authority to finally
resolve such dispute.
 
(c)           Casting Vote at RC.  If a dispute at the RC is not resolved
pursuant to Section 2.4 above, then the Executive Officer of Soligenix shall
have the authority to finally resolve such dispute.
 
(d)           Casting Vote at CC.  If a dispute at the CC is not resolved
pursuant to Section 2.4 above, then the Executive Officer of Soligenix shall
have the authority to finally resolve such dispute.
 
(e)           Casting Vote at IPC.  If a dispute at the IPC is not resolved
pursuant to Section 2.4 above, then the Executive Officer of Intrexon shall have
the authority to finally resolve such dispute, provided that such authority
shall be shared by the Parties with respect to Product-Specific Program Patents
(i.e., neither Party shall have the casting vote on such matters, and any such
disputes shall be resolved pursuant to Article 11).
 
(f)           Other Committees.  If any additional Committee or subcommittee
other than those set forth in Section 2.2(b) is formed, then the Parties shall,
at the time of such formation, agree on which Party shall have the authority to
finally resolve a dispute that is not resolved pursuant to Section 2.4 above.
 
(g)           Restrictions.  Neither Party shall exercise its right to finally
resolve a dispute at a Committee in accordance with this Section 2.4 in a manner
that (i) excuses such Party from any of its obligations specifically enumerated
under this Agreement; (ii) expands the obligations of the other Party under this
Agreement; (iii) negates any consent rights or other rights specifically
allocated to the other Party under this Agreement; (iv) purports to resolve any
dispute involving the breach or alleged breach of this Agreement; (v) resolves a
matter if the provisions of this Agreement specify that mutual agreement is
required for such matter; or (vi) would require the other Party to perform any
act that is inconsistent with applicable law.
 
 
10

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
ARTICLE 3

 
License Grants
 
3.1          Licenses to Soligenix.
 
(a)           Subject to the terms and conditions of this Agreement, Intrexon
hereby grants to Soligenix a license under the Intrexon IP to research, develop,
use, make, have made, sell, offer for sale, import and export Soligenix Products
in the Field in the Territory.  Such license shall be exclusive (even as to
Intrexon) with respect to any development, selling, offering for sale or other
Commercialization of Soligenix Products in the Field, and shall be otherwise
non-exclusive.
 
(b)           Subject to the terms and conditions of this Agreement, Intrexon
hereby grants to Soligenix a non-exclusive, royalty-free license to use and
display the Intrexon Trademarks, solely in connection with the Commercialization
of Soligenix Products in the promotional materials, packaging, and labeling for
Soligenix Products, as provided under and in accordance with Section 4.9.
 
3.2          Sublicensing.  Except as provided in this Section 3.2, Soligenix
shall not sublicense the rights granted under Section 3.1 to any Third Party, or
transfer the Intrexon Materials to any Third Party, or otherwise grant any Third
Party the right to research, develop, use, or Commercialize Soligenix Products
or use or display the Intrexon Trademarks, in each case except with Intrexon’s
written consent, which written consent may be withheld in Intrexon’s sole
discretion.  Notwithstanding the foregoing, Soligenix (and its Product
Sublicensees only to the extent explicitly set forth in Section 3.2(a) beow)
shall have a limited right to sublicense under the circumstances described in
Sections 3.2(a) through 3.2(c).
 
(a)           Soligenix may transfer, to the extent reasonably necessary,
Intrexon Materials that are or express Soligenix Products to a Third Party
contractor performing contract manufacturing, fill, and/or finish
responsibilities for Soligenix Products, and may in connection therewith grant
limited sublicenses necessary to enable such Third Party to perform such
activities.  If Soligenix transfers any Intrexon Materials under this Section
3.2(a), Soligenix will remain obligated to ensure that the rights of Intrexon in
and to the Intrexon Materials and Intrexon IP and under the provisions of
Articles 6 and 7 of this Agreement are not violated by any such Third Party
contractor.  A Product Sublicensee of Soligenix may transfer, to the extent
reasonably necessary and upon the consent of Intrexon, which consent shall not
be unreasonably withheld, Intrexon Materials that are or express active
pharmaceutical ingredients to a Third Party contractor performing fill/finish
responsibilities for Soligenix Products duly sublicensed to that Product
Sublicensee, and may in connection therewith grant limited sublicenses to the
extent necessary to enable such Third Party to perform such
activities.  Soligenix will require and ensure that if any Product Sublicensee
transfers any Intrexon Materials under this Section 3.2(a), that such Product
Sublicensee, after obtaining Intrexon’s consent, and Soligenix will be
responsible for ensuring that the rights of Intrexon in and to the Intrexon
Materials and Intrexon IP and under the provisions of Articles 6 and 7 of this
Agreement are not violated by any such Third Party contractor.
 
 
11

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
(b)           Soligenix may, with Intrexon’s written consent, which consent
shall not be unreasonably withheld, sublicense the rights granted under Section
3.1 to an Affiliate, or transfer the Intrexon Materials to an Affiliate, or
grant an Affiliate the right to display the Intrexon Trademarks.  In the event
that Intrexon consents to any such grant or transfer to an Affiliate, Soligenix
shall remain responsible for, and be guarantor of, the performance by any such
Affiliate and shall cause such Affiliate to comply with the provisions of this
Agreement in connection with such performance (as though such Affiliate were
Soligenix), including any payment obligations owed to Intrexon hereunder.
 
(c)           Soligenix may, with Intrexon’s written consent, which consent may
not be unreasonably withheld, grant a sublicense of the rights granted under
Section 3.1 to a Third Party licensee of any Soligenix Product (a “Product
Sublicensee”) to the extent necessary to permit such Third Party to research,
develop, use, import, export, make, sell, and offer for sale that Soligenix
Product (a “Product Sublicense”), provided, that (i) the Soligenix Product in
question has completed a Phase I clinical trial, (ii) such Product Sublicense is
expressly limited to the appropriate Soligenix Product, (ii) such Product
Sublicense does not grant the Product Sublicensee any rights to Intrexon IP
other than that incorporated into the Soligenix Product at the time of the
Product Sublicense, (iii) such Product Sublicense does not purport to relieve
Soligenix of any of its obligations under this Agreement, (iv) the Product
Sublicensee agrees in writing, in a document in form reasonably acceptable to
Intrexon and to which Intrexon is an express third party beneficiary, to abide
by the following provisions of this Agreement: Sections 3.1, 3.2(a), 3.3-3.6,
3.8, 3.10, 3.11, and 4.6 and Articles 6, 7, and 10, and (v) the Product
Sublicense is presented in full to the JSC and IPC by Soligenix before execution
by Soligenix and the prospective Product Sublicensee and as soon as is
reasonably practical during negotiations thereof for the purpose of allowing the
JSC and IPC to review and comment upon the terms and scope of the Product
Sublicense agreement.
 
3.3           Limitation on Sublicensees.  None of the enforcement rights under
the Intrexon Patents that are granted to Soligenix pursuant to Section 6.3 shall
be transferred to, or exercised by, a sublicensee except with Intrexon’s prior
written consent, which may be withheld in Intrexon’s sole discretion.
 
3.4           No Non-Permitted Use.  Soligenix hereby covenants that it shall
not, nor shall it permit any Affiliate or, if applicable, (sub)licensee, to use
or practice, directly or indirectly, any Intrexon IP, Intrexon Channel
Technology, or Intrexon Materials for any purposes other than those expressly
permitted by this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
3.5           Exclusivity.  Intrexon and Soligenix mutually agree that, under
the channel collaboration established by this Agreement, it is intended that the
Parties will be exclusive to each other in the Field as set forth in this
Section 3.5. Neither Intrexon nor its Affiliates shall make the Intrexon Channel
Technology or Intrexon Materials available to any Third Party for the purpose of
developing or Commercializing products in the Field (except as set forth in
Section 3.2), and neither Intrexon nor any Affiliate shall pursue (either by
itself or with a Third Party or Affiliate) the research, development or
Commercialization of any product for purpose of commercial use or sale in the
Field, outside of the Melioidosis Program. Further, neither Soligenix nor its
Affiliates shall pursue (either by itself or with a Third Party or Affiliate)
outside of the Melioidosis Program the research, development or
Commercialization of any product for purpose of commercial use or sale in the
Field where such products would compete with Soligenix Products.
 
3.6          Off Label Use. For purpose of clarity, (a) following first
Commercial Sale of a Soligenix Product, the use by direct or indirect purchasers
or other users of Soligenix Products outside the Field (i.e. “off label use”)
shall not constitute a breach by Soligenix of the terms of Section 3.4 or 3.5,
provided that neither Soligenix nor its Affiliate (nor any Third Party under
contract with either of them) marketed or promoted Soligenix Products for such
off-label use; and (b) following first Commercial Sale of a product by Intrexon,
an Intrexon Affiliate, or a Third Party sublicensee, collaborator, or partner of
Intrexon, the use by direct or indirect purchasers or other users of such
products in the Field (i.e. “off label use”) shall not constitute a breach by
Intrexon of the terms of Section 3.5, provided that neither Intrexon nor its
Affiliate (nor any Third Party under contract with either of them) marketed or
promoted such products for such off-label use.
 
3.7           No Prohibition on Intrexon.  Except as explicitly set forth in
Sections 3.1 and 3.5, nothing in this Agreement shall prevent Intrexon from
practicing or using the Intrexon Materials, Intrexon Channel Technology, and
Intrexon IP for any purpose, and to grant to Third Parties the right to do the
same.  Without limiting the generality of the foregoing, Soligenix acknowledges
that Intrexon has all rights, in Intrexon’s sole discretion, to use or make the
Intrexon Materials, Intrexon Channel Technology (including any genetic materials
used in a Soligenix Product), and Intrexon IP available to Third Party channel
partners or collaborators for use in fields outside the Field.
 
3.8           Rights to Regulatory Data.
 
(a)           Soligenix shall own and control all Regulatory Trial data and
regulatory filings relating to Commercialization of Soligenix Products (except
to the extent such become Reverted Products).
 
 
13

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
(b)           Soligenix shall provide to Intrexon at Intrexon’s request full
copies of all Regulatory Trial data and reports, regulatory filings, and
communications from regulatory authorities that relate specifically and solely
to Soligenix Products.  To the extent that there exist any Regulatory Trial data
and reports, regulatory filings, and communications from regulatory authorities
owned by Soligenix or a Product Sublicensee that relate both to Soligenix
Products and other products produced by Soligenix or a Product Sublicensee
outside the Field or outside the Melioidosis Program, upon Intrexon’s request
Soligenix shall provide (or require that the Product Sublicensee provide) to
Intrexon copies of the portions of such data, reports, filings, and
communications that relate to Soligenix Products.  Subject to its ongoing
obligations of exclusivity under Section 3.5, Intrexon shall be permitted,
directly or in conjunction with or through partners or other channel
collaborators, to reference these data, reports, filings, and communications
relating to Soligenix Products in regulatory filings made to obtain regulatory
approval for products for use in fields outside the Field. Intrexon shall have
the right to use any such information in developing and Commercializing products
outside the Field and to license any Third Parties to do so.  Notwithstanding
the provisions of this Section 3.8, Intrexon shall not, outside of the
Melioidosis Program, utilize any Soligenix or Product Sublicensee data, reports,
filings or communications for any reason in the Field.
 
(c)           Intrexon shall provide to Soligenix at Soligenix’s request full
copies of all Regulatory Trial data and reports, regulatory filings, and
communications from regulatory authorities that relate specifically and solely
to Intrexon Materials incorporated in a Soligenix Product or products
incorporating such Intrexon Materials.  To the extent that there exist any
Regulatory Trial data and reports, regulatory filings, and communications from
regulatory authorities owned by Intexon or partners or other channel
collaborators that relate both to such Intrexon Materials or products and other
products produced by Intrexon or a partner or other channel collaborator, upon
Soligenix’s request Intrexon shall provide (or use reasonable efforts to cause
Intrexon’s partner or other channel collaborator provide) to Soligenix copies of
the portions of such data, reports, filings, and communications that relate to
such Intrexon Materials or products.  Subject to its ongoing obligations of
exclusivity under Section 3.5, Soligenix shall be permitted, directly or in
conjunction with Product Sublicensees, to reference these data, reports,
filings, and communications relating to such Intrexon Materials or Products in
regulatory filings made to obtain regulatory approval for Soligenix Products in
the Field. Soligenix shall have the right to use any such information in
developing and Commercializing Soligenix Products in the Field and, subject to
Section 3.2 to license any Product Sublicensees to do so.  Notwithstanding the
provisions of this Section 3.8, Soligenix shall not utilize any data, reports,
filings or communications obtained under this Section 3.8(c) for any reason
other than for development and Commercialization of Soligenix Products.
 
 
14

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
3.9           Third Party Licenses.
 
(a)           [*****] shall obtain [*****] any licenses from Third Parties that
are required in order to practice the Intrexon Channel Technology in the Field
where the licensed intellectual property is reasonably necessary for Intrexon to
conduct genetic and cell engineering and related analytic activities under JSC
established plans for the Melioidosis Program (but specifically excluding
intellectual property directed to any specific antibodies, methods of treatment
or therapy, cell lines, active pharmaceutical ingredients, delivery or packaging
methods or apparatuses, or processes or methods for commercially manufacturing
Soligenix Products) (“Supplemental In-Licensed Third Party IP”).  Other than
with respect to Supplemental In-Licensed Third Party IP, [*****] shall be solely
responsible for obtaining [*****] any licenses from Third Parties that [*****]
determines, in its sole discretion, are required in order to lawfully make, use,
sell, offer for sale, or import Soligenix Products (“Complementary In-Licensed
Third Party IP”).  Supplemental In-Licensed Third Party IP and Complementary
In-Licensed Third Party IP are collectively referred to as “In-Licensed Program
IP”.
 
(b)           In the event that either Party desires to license from a Third
Party any Supplemental In-Licensed Third Party IP or Complementary In-Licensed
Third Party IP, such Party shall so notify the other Party, and the IPC shall
discuss such In-Licensed Program IP and its applicability to the Soligenix
Products and to the Field.  As provided above in Section 3.8(a), [*****] shall
have the sole right and responsibility to pursue a license under Supplemental
In-Licensed Third Party IP, and [*****] hereby covenants that it shall not
itself directly license such Supplemental In-Licensed Third Party IP at any
time, provided that [*****] may (but shall not be obligated to) obtain such a
license directly if the Third Party owner or licensee of such Supplemental
In-Licensed Third Party IP brings an infringement action against [*****] or its
Affiliates or threatens to bring such action (to the extent such threats would
reasonably be considered to subject the Third Party owner or licensee to
declaratory judgment jurisdiction) and, after written notice to [*****] of such
action, [*****] fails to obtain a license to such Supplemental In-Licensed Third
Party IP using Diligent Efforts within ninety (90) days after such
notice.  Following the IPC’s discussion of any Complementary In-Licensed Third
Party IP, subject to Section 3.8(c), [*****] shall have the right to pursue a
license under Complementary In-Licensed Third Party IP [*****].  For the
avoidance of doubt, [*****] may at any time obtain a license under Complementary
In-Licensed Third Party IP outside the Field [*****] provided that if [*****]
decides to seek to obtain such a license, it shall use reasonable efforts to
coordinate its licensing activities in this regard with [*****].
 
(c)           [*****] shall provide the proposed terms of any license under
Complementary In-Licensed Third Party IP and the final version of the definitive
license agreement for any Complementary In-Licensed Third Party IP to the IPC
for review and discussion prior to signing, and shall consider [*****] comments
thereto in good faith.  To the extent that [*****] obtains a license under
Supplemental In-Licensed Third Party IP, [*****] shall provide the final version
of the definitive license agreement for such Supplemental In-Licensed Third
Party IP to the IPC. If [*****] acquires rights under any In-Licensed Program IP
outside the Field, it will do so on a non-exclusive basis unless it obtains the
prior written consent of [*****] for such license outside the Field to be
exclusive.  Any Party that is pursuing a license to any In-Licensed Program IP
with respect to the Field under this Section 3.8 shall keep the other Party
reasonably informed of the status of any negotiations relating thereto. For
purposes of clarity, (i) any costs incurred by [*****] in obtaining and
maintaining licenses to Supplemental In-Licensed Third Party IP shall be borne
solely by [*****], and (ii) any costs incurred by [*****] in obtaining and
maintaining licenses to Complementary In-Licensed Third Party IP (and, to the
limited extent provided in subsection (b), Supplemental In-Licensed Third Party
IP) shall be borne solely by [*****].
 
 
15

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
(d)           For any Third Party license under which Soligenix or its
Affiliates obtain a license under Patents claiming inventions or know-how
specific to or used or incorporated into the development, manufacture, and/or
Commercialization of Soligenix Products, Soligenix shall use commercially
reasonable efforts to ensure that Soligenix will have the ability, pursuant to
Section 10.4(h), to assign such agreement to Intrexon or grant a sublicense to
Intrexon thereunder (having the scope set forth in Section 10.4(h)).
 
(e)           The licenses granted to Soligenix under Section 3.1 may include
sublicenses under Intrexon IP that has been licensed to Intrexon by one or more
Third Parties.  All such sublicenses are subject to the terms and conditions set
forth in the applicable upstream license agreement, subject to the cost
allocation set forth in Section 3.8(c), provided that Intrexon shall either
provide unredacted copies of such upstream license agreements to Soligenix or
shall disclose in writing to Soligenix all of such terms and conditions that are
applicable to Soligenix.  Soligenix shall not be responsible for complying with
any provisions of such upstream license agreements unless, and to the extent
that, such provisions have been disclosed to Soligenix as provided in the
preceding sentence.
 
(f)           If either Party receives notice from a Third Party concerning
activities of a Party taken in conjunction with performance of obligations under
this Agreement, which notice alleges infringement by a Party of, or offers
license under, Patents or other intellectual property rights owned or controlled
by that Third Party, the receiving Party shall inform the other party thereof
within five (5) business days.
 
3.10        Licenses to Intrexon.  Subject to the terms and conditions of this
Agreement, Soligenix hereby grants to Intrexon a non-exclusive, worldwide,
fully-paid, royalty-free license, under any applicable Patents or other
intellectual property Controlled by Soligenix or its Affiliates, solely to the
extent necessary for Intrexon to conduct those responsibilities assigned to it
under this Agreement, which license shall be sublicensable solely to Intrexon’s
Affiliates or to any Intrexon subcontractors as permitted in accord with Section
4.6 or as otherwise permitted to be used by Intrexon in conjunction with support
services under Section 4.7 (subject to JSC research plan approval).
 
3.11        Restrictions Relating to Intrexon Materials.  Soligenix and its
permitted sublicensees shall use the Intrexon Materials solely for purposes of
the Melioidosis Program and not for any other purpose without the prior written
consent of Intrexon.  With respect to the Intrexon Materials comprising
Intrexon’s vector assembly technology, Soligenix shall not, and shall ensure
that Soligenix personnel and permitted sublicensees do not, except as otherwise
permitted in this Agreement (a) distribute, sell, lend or otherwise transfer
such Intrexon Materials to any Third Party; (b) co-mingle such Intrexon
Materials with any other proprietary biological or chemical materials without
Intrexon’s written consent; or (c) analyze such Intrexon Materials or in any way
attempt to reverse engineer or sequence such Intrexon Materials.
 
 
16

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
ARTICLE 4
 
Other Rights and Obligations
 
4.1           Development and Commercialization. Subject to Sections 4.6 and
4.7, Soligenix shall be solely responsible for the development and
Commercialization of Soligenix Products.  Soligenix shall be responsible for all
costs incurred in connection with the Melioidosis Program except that Intrexon
shall be responsible for the following:  (a) costs of establishing manufacturing
capabilities and facilities in connection with Intrexon’s manufacturing
obligation under Section 4.6 (provided, however, that Intrexon may include an
allocable portion of such costs, through depreciation and amortization, when
calculating the Fully Loaded Cost of manufacturing a Soligenix Product, to the
extent such allocation, depreciation, and amortization is permitted by US GAAP,
it being recognized that the majority of non-facilities scale-up costs cannot be
capitalized and amortized under US GAAP); (b) costs of basic research with
respect to the Intrexon Channel Technology and Intrexon Materials (i.e.,
platform improvements) but, for clarity, excluding research described in Section
4.7 or research requested by the JSC for the development of a Soligenix Product
(which research costs shall be reimbursed by Soligenix); (c) [*****]; and (d)
costs of filing, prosecution and maintenance of Intrexon Patents.  The costs
encompassed within clause (a) of the previous sentence shall include without
limitation the scale-up of Intrexon Materials for generating data for
manufacturing-related regulatory approval submissions and Commercialization of
Soligenix Products undertaken pursuant to Section 4.6, which shall be at
Intrexon’s cost whether it elects to conduct such efforts internally or through
Third Party contractors retained by either Intrexon or Soligenix (with
Intrexon’s consent).
 
4.2           Transfer of Technology and Information.  The JSC shall develop a
plan and protocol for each project and timing for the transfer of relevant data
and materials between the Parties.
 
4.3           Information and Reporting.  Soligenix will keep Intrexon informed
about Soligenix’s efforts to develop and Commercialize Soligenix Products,
including reasonable and accurate summaries of Soligenix’s (and its Affiliates’
and, if applicable, (sub)licensees’) development plans (as updated), including
regulatory plans, marketing plans (as updated), progress towards meeting the
goals and milestones in such plans and explanations of any material deviations,
significant developments in the development and/or Commercialization of the
Soligenix Products, including initiation or completion of a Regulatory Trial,
submission of a United States or international regulatory filing, receipt of a
response to such United States or international regulatory filing, Soligenix
Product adverse safety events, receipt of Regulatory Approval, or commercial
launch.  As set forth in Section 3.7 above, Soligenix shall also provide to
Intrexon copies of all final Regulatory Trial protocols and reports, and
regulatory correspondence and filings generated by Soligenix as soon as
practical after they become available.  Intrexon will keep Soligenix informed
about Intrexon’s efforts (a) to establish manufacturing capabilities and
facilities for Soligenix Products (and Intrexon Materials relevant thereto) and
otherwise perform its manufacturing responsibilities under Section 4.6 and (b)
to undertake discovery-stage research for the Melioidosis Program with respect
to the Intrexon Channel Technology and Intrexon Materials.  Unless otherwise
provided herein or directed by the JSC in accord with Section 4.2 above, such
disclosures by Soligenix and Intrexon will be coordinated by the JSC and made in
connection with JSC meetings at least once every six (6) months while Soligenix
Products are being developed or Commercialized anywhere in the world, and shall
be reflected in the minutes of such meetings.
 
 
17

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
4.4          Regulatory Matters.  At all times after the Effective Date,
Soligenix shall own and maintain, at its own cost, all regulatory filings and
regulatory approvals for Soligenix Products that Soligenix is developing or
Commercializing pursuant to this Agreement.  As such, Soligenix shall be
responsible for reporting all adverse events related to such Soligenix Products
to the appropriate regulatory authorities in the relevant countries, in
accordance with the applicable laws and regulations of such countries.  To the
extent that Intrexon will itself develop, or in collaboration with other third
parties develop, Intrexon Materials outside of the Field, either Party may
request that Soligenix and Intrexon establish and execute a separate safety data
exchange agreement, which agreement will address and govern the timely exchange
of safety information generated by Soligenix, Intrexon, and relevant third
parties with respect to specific Intrexon Materials.
 
4.5          Diligence.
 
(a)           Soligenix shall use, and shall require its sublicensees to use,
Diligent Efforts to develop and Commercialize Soligenix Products.  Activities
and success of Soligenix relating to ongoing active pursuit of Government
Funding to develop or Commercialize Soligenix Products shall be considered in
determining whether Soligenix is using Diligent Efforts in accord with this
Section 4.5(a).
 
(b)           Without limiting the generality of the foregoing, Intrexon may,
from time to time, notify Soligenix that it believes it has identified a
Superior Therapy, and in such case Intrexon shall provide to Soligenix its
then-available information about such therapy and reasonable written support for
its conclusion that the therapy constitutes a Superior Therapy.  Soligenix shall
have the following obligations with respect to such proposed Superior
Therapy:  (i) within ninety (90) days after such notification, Soligenix shall
prepare and deliver to the JSC for review and approval a development plan
detailing how Soligenix will pursue the Superior Therapy (including a proposed
budget) along with a comparative analysis outlining the economic impact to both
Intrexon and Soligenix to developing the Superior Therapy compared to the
existing product; (ii) assuming the JSC approves development of the Superior
Therapy, Soligenix shall revise the development plan as directed by the JSC; and
(iii) following approval of the development plan by the JSC, Soligenix shall use
Diligent Efforts to pursue the development of the Superior Therapy under the
Melioidosis Program in accordance with such development plan.  If Soligenix
fails to comply with the foregoing obligations, or if Soligenix unreasonably
exercises its casting vote at the JSC to either (x) prevent the approval of a
development plan for a Superior Therapy; (y) delay such approval more than sixty
(60) days after delivery of the development plan to the JSC; or (z) approve a
development plan that is insufficient in view of the nature and magnitude of the
opportunity presented by the Superior Therapy, then Intrexon shall have the
termination right set forth in Section 10.2(c) (subject to the limitation set
forth therein).  For clarity, any dispute arising under this 4.5, including any
dispute as to whether a proposed project constitutes a Superior Therapy (as with
any other dispute under this Agreement) shall be subject to dispute resolution
in accordance with Article 11.
 
 
18

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
(c)           The activities of Soligenix’s Affiliates and any sublicensees of
Soligenix permitted in accord with Section 3.2 shall be attributed to Soligenix
for the purposes of evaluating Soligenix’s fulfillment of the obligations set
forth in this Section 4.5.
 
4.6           Manufacturing.  Intrexon shall have the option and, in the event
it so elects, shall use Diligent Efforts, to perform any manufacturing
activities in connection with the Melioidosis Program of the Intrexon Materials,
including through the use of a suitable Third Party contract manufacturer.  To
the extent that Intrexon so elects, either Party may request that Soligenix and
Intrexon establish and execute a separate manufacturing and supply agreement,
which agreement will establish and govern the production, quality assurance, and
regulatory activities associated with manufacture of Intrexon Materials.  Except
as provided in Section 4.1, any manufacturing undertaken by Intrexon pursuant to
the preceding sentence shall be performed in exchange for cash payments equal to
Intrexon’s Fully Loaded Cost in connection with such manufacturing, on terms to
be negotiated by the Parties in good faith.  In the event that Intrexon does not
manufacture Intrexon Materials or bulk quantities of other components of
Soligenix Products, then Intrexon shall provide to Soligenix or a contract
manufacturer selected by Soligenix and approved by Intrexon all Information
Controlled by Intrexon that is (a) related to the manufacturing of such Intrexon
Materials or bulk quantities of other components of Soligenix Products for use
in the Field and (b) reasonably necessary to enable Soligenix or such contract
manufacturer (as appropriate) for the sole purpose of manufacturing such
Intrexon Materials or bulk quantities of other components of Soligenix
Products.  The costs and expenses incurred by Intrexon in carrying out such
transfer shall be borne by Intrexon.  Any manufacturing Information transferred
hereunder to Soligenix or its contract manufacturer shall not be further
transferred to any Third Party, including any sublicensee of Soligenix, or any
Soligenix Affiliate without the prior written consent of Intrexon; provided,
however, that Intrexon shall not unreasonably withhold such consent if necessary
to permit Soligenix to switch manufacturers.
 
4.7           Support Services.    The JSC will meet promptly following the
Effective Date and establish a plan under which Intrexon will provide support
services to Soligenix for the research and development of Soligenix Products
under the Melioidosis Program, which initial plan may be amended from time to
time by the JSC.  Wherever commercially reasonable, such plan shall take into
account and prioritize pursuit of Government Funding to support development
activities and a strategy to secure funding.  In conjunction with Government
Funding and/or in addition as is reasonable for development of the Melioidosis
Program, Soligenix will compensate Intrexon for such support services with cash
payments equal to Intrexon’s Fully Loaded Cost in connection with such
services.  Additionally, from time to time, on an ongoing basis, Soligenix shall
request, or Intrexon may propose, that Intrexon perform certain additional
support services with respect to researching and developing new Soligenix
Products or improving the manufacturing or processing methods for any existing
Soligenix Products.  To the extent that the Parties mutually agree that Intrexon
should perform such additional services, the Parties shall negotiate in good
faith the terms under which services would be performed, it being understood
that Intrexon would be compensated for such services by cash payments equal to
Intrexon’s Fully Loaded Cost in connection with such services.
 
 
19

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
4.8           Compliance with Law.  Each Party shall comply, and shall ensure
that its Affiliates, (sub)licensees and Third Party contractors comply, with all
applicable laws, regulations, and guidelines applicable to the Melioidosis
Program, including without limitation those relating to the transport, storage,
and handling of Intrexon Materials and Soligenix Products.
 
4.9           Trademarks and Patent Marking.  To the extent permitted by
applicable law and regulations, Soligenix shall ensure that the packaging,
promotional materials, and labeling for Soligenix Products, as appropriate,
shall carry, in a conspicuous location, the applicable Intrexon Trademark(s),
subject to Soligenix’s reasonable approval of the size, position, and location
thereof.  Consistent with the U.S. patent laws, Soligenix shall ensure that
Soligenix Products, or their respective packaging or accompanying literature as
appropriate, bear applicable and appropriate patent markings for Intrexon Patent
numbers.  Soligenix shall provide Intrexon with copies of any materials
containing the Intrexon Trademarks or patent markings prior to using or
disseminating such materials, in order to obtain Intrexon’s approval
thereof.  Soligenix’s use of the Intrexon Trademarks and patent markings shall
be subject to prior review and approval of the IPC.  Soligenix acknowledges
Intrexon’s sole ownership of the Intrexon Trademarks and agrees not to take any
action inconsistent with such ownership.  Soligenix covenants that it shall not
use any trademark confusingly similar to any Intrexon Trademarks in connection
with any products (including any Soligenix Product).  From time to time during
the Term, Intrexon shall have the right to obtain from Soligenix samples of
Soligenix Product sold by Soligenix or its Affiliates or sublicensees, or other
items which reflect public uses of the Intrexon Trademarks or patent markings,
for the purpose of inspecting the quality of such Soligenix Products, the use of
the Intrexon Trademarks, or the accuracy of the patent markings.  In the event
that Intrexon inspects under this Section 4.9, Intrexon shall notify the result
of such inspection to Soligenix in writing thereafter.  Soligenix shall comply
with reasonable policies provided by Intrexon from time-to-time to maintain the
goodwill and value of the Intrexon Trademarks.
 
 
20

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
4.10        Reporting Compliance.  During the Term, in the event that Intrexon
notifies Soligenix that Intrexon has reasonably concluded, after consultation
with its outside advisors, that Intrexon will have to consolidate Soligenix’s
financial statements with its own, for so long as Intrexon reasonably believes
that such consolidation is necessary, Soligenix shall used best efforts to
comply with the following additional obligations:
 
(a)           Soligenix shall maintain at its principal place of business or,
upon notice to Intrexon, at such other place as Soligenix shall determine:
 
(i)           a copy of Soligenix’s certificate of incorporation or
organizational document and all amendments thereto, together with executed
copies of any powers of attorney pursuant to which any amendment has been
executed;
 
(ii)          a copy of this Agreement;
 
(iii)         a copy of Soligenix’s federal, state, and local income tax returns
and reports, if any; and
 
(iv)         minutes of meetings of Soligenix’s board of directors and
shareholders or actions by written consent in lieu thereof, redacted as
necessary by Soligenix to exclude any sensitive or confidential information that
Intrexon, by operation of law or contractual stipulation, is not permitted to
receive.
 
(b)           Soligenix shall keep its books and records consistent with US
GAAP.
 
(c)           Intrexon at its own expense and upon reasonable notice, may
examine any information it may reasonably request (including, to the extent
Soligenix has the right to provide such, the work papers of Soligenix’s internal
and independent auditors) and make copies of and abstracts from the financial
and operating records and books of account of Soligenix, and discuss the
affairs, finances and accounts of Soligenix with Soligenix and independent
auditors of Soligenix, all at such reasonable times and as often as Intrexon or
any agents or representatives of Intrexon may reasonably request. The rights
granted pursuant to this Section 4.10(c) are expressly subject to compliance by
Intrexon with the safety, security and confidentiality procedures and guidelines
of Soligenix, as such procedures and guidelines may be established from time to
time.
 
(d)           As soon as available but no later than ninety (90) days after the
end of each fiscal year, Soligenix shall cause to be prepared and Intrexon to be
furnished with an audited balance sheet as of the last day of such fiscal year
and an audited income statement, a statement of stockholders’ equity and
statement of cash flows for Soligenix for such fiscal year and notes associated
with each, in each case prepared in accordance with US GAAP, together with a
report of Soligenix’s independent auditor that such statements have been
prepared in accordance with US GAAP and present fairly, in all material
respects, the financial position, results of operations and cash flows of
Soligenix.
 
(e)           As soon as available but no later than forty five (45) days after
the end of each calendar quarter, Soligenix shall furnish the following to
Intrexon an unaudited balance sheet as of the last day of such period, and an
unaudited income statement, a statement of cash flows and a statement of
stockholders’ equity for Soligenix for such period, in each case prepared in
accordance with US GAAP.
 
 
21

--------------------------------------------------------------------------------

 


REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
(f)           As requested by Intrexon on no more than a quarterly basis, a
certificate, executed by the Executive Officer of Soligenix, certifying on
behalf of Soligenix the following:
 
(i)           Soligenix maintains accurate books and records reflecting its
assets and liabilities and maintains proper and adequate internal accounting
controls that provide assurance that (1) transactions are executed with
management’s authorization; (2) transactions are recorded as necessary to permit
preparation of the consolidated financial statements of Soligenix and to
maintain accountability for Soligenix’s consolidated assets; (3) access to the
assets of Soligenix is permitted only in accordance with management’s
authorization; (4) the reporting of assets of Soligenix is compared with
existing assets at regular intervals; and (5) accounts, notes and other
receivables and inventory are recorded accurately, and proper and adequate
procedures are implemented to effect the collection of accounts, notes and other
receivables on a current and timely basis.
 
(ii)           under the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder; any such controls and procedures
are effective to ensure that all material information concerning (ii) Soligenix
is made known on a timely basis to those individuals responsible for the
preparation of any filings that may be required to be made by Intrexon with the
SEC and other public disclosure documents.
 
(g)         Soligenix shall promptly prepare and furnish to Intrexon any
information, whether written or oral, requested by Intrexon that is reasonably
necessary for purposes of Intrexon’s ongoing compliance with applicable law.
 
4.11        Modification of Deadlines.  The parties agree that the delivery
deadlines in Section 4.10 will be modified to the extent necessary to ensure
that such deliverables are provided by Soligenix no less than thirty (30) days
prior (inclusive of any cure period set forth in Section 10.2(a)) to the date
necessary for Intrexon to meet any disclosure obligation under rules or
regulations to which Intrexon may be or become subject from time to time.
Intrexon will provide Soligenix with notice as promptly as practicable regarding
any changes in Intrexon’s disclosure obligations that would require a change in
delivery deadlines or cure periods under this Section 4.11.
 
4.12        Grant Activities.  While the Parties anticipate that the Melioidosis
Program will be supported predominantly by Government Funding, Soligenix will
not apply for or obtain grants, whether government or private, to fund
activities under the Melioidosis Program, or use funds from any such grant to
support activities under the Melioidosis Progam, without obtaining approval in
accord with this Section 4.12.  The provisions and obligations of any
prospective grant shall be presented in full by Soligenix to the JSC and IPC
before any grant application submission and before any grant acceptance by
Soligenix as soon as is reasonably practical for the purpose of allowing the JSC
and IPC to review the terms and scope of grant, to determine, within each such
Committee’s respective authority, whether such grant (or related funds) would
comply with the relevant terms and obligations of this Agreement, and to approve
or reject such application for or acceptance of such grant (or use of such grant
funds).  Intrexon shall not unreasonably use its casting vote at the IPC to
withhold its approval of relevant Government Funding grants or contracts to the
extent that such grants or contracts do not (i) unreasonably restrict Intrexon’s
rights to own or use any Inventions developed in the course of the Melioidosis
Program consistent with Article 6 of this Agreement, or (ii) impose unreasonable
restrictions upon Intrexon’s business or platform technology programs.
 
 
22

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
ARTICLE 5
 
Compensation
 
5.1           Technology Access Fee.  In partial consideration for Soligenix’s
appointment as an exclusive channel collaborator in the Field and the other
rights granted to Soligenix hereunder, Soligenix shall issue to Intrexon, as an
access fee for commercial license rights to the Intrexon IP granted under
Section 3.1, certain equity interests in Soligenix (the “Technology Access Fee”)
in accordance with the terms and conditions of the Stock Issuance Agreement of
even date herewith (the “Equity Agreement”).  As set forth in the Equity
Agreement, the Technology Access Fee will be either (i) one and one-half million
dollars ($1,500,000) in cash, or (ii) that number of shares of Soligenix common
stock having a value equaling one and one-half million dollars ($1,500,000) (the
number of shares to be calculated according to, or stipulated by, the terms of
the Equity Agreement).  Full payment of the Technology Access Fee, will occur
within the timeframes set forth in the Equity Agreement.  Provided that all
closing conditions for the Technology Access Fee Shares (as defined in the
Equity Agreement) that are within the reasonable control of Intrexon have been
satisfied or waived, the payment of the Technology Access fee to Intrexon,
including issuance of any Technology Access Fee Shares (as set forth in the
Equity Agreement) to Intrexon, is a condition subsequent to the effectiveness of
this Agreement. 
 
5.2           Milestones.  Upon the attainment of certain milestone events by a
Soligenix Product (whether such attainment is achieved by Soligenix, an
Affiliate of Soligenix, or sublicensee of Soligenix), Soligenix has agreed to
make certain milestone payments to Intrexon as generally set forth below in
Sections 5.2(a) and 5.2(b), which payments (subject to the terms and conditions
of the Equity Agreement) shall be either in cash or in an equivalent value of
Soligenix common stock at Soligenix’s sole discretion.
 
(a)           IND Milestone.  Within thirty (30) days of the achievement of an
IND Milestone Event (as defined in the Equity Agreement), Soligenix will pay to
Intrexon, according to the timelines and procedures set forth in the Equity
Agreement, one of the following: (i) [*****] in cash, or (ii) the IND Milestone
Shares (as defined in the Equity Agreement).
 
(b)           Regulatory Approval Milestone.  Within thirty (30) days of the
achievement of an Approval Milestone Event (as defined in the Equity Agreement),
Soligenix will pay to Intrexon, according to the timelines and procedures set
forth in the Equity Agreement, one of the following: (i) [*****] in cash, or
(ii) the Approval Milestone Shares (as defined in the Equity Agreement).
 
 
23

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
(c)           If (A) a milestone event occurs that gives rise to a right for
Intrexon to receive a milestone payment from Soligenix under this Section 5.2,
(B) that milestone event is achieved by a Soligenix Product licensed to a
Product Sublicensee under a respective Product Sublicense, and (C) Soligenix is
due to receive a milestone payment from the Product Sublicensee for achievement
of that same (or substantially similar) milestone event by the sublicensed
Soligenix Product under the respective Product Sublicense, then Intrexon may
elect at its own discretion to waive that particular milestone payment from
Soligenix for that particular milestone event and instead designate the amount
of the payment due to Soligenix from the Product Sublicensee for that same (or
substantially similar) milestone event as Sublicensing Revenue for which
Intrexon will be entitled to receive revenue sharing under Section 5.4(b). If it
so elects under this Section 5.2(c), Intrexon must notify Soligenix in writing
of its waiver of the milestone and election to share the milestone payment due
from the Product Sublicensee as Sublicensing Revenue at least five (5) business
days prior to the deadline for Soligenix to issue shares or otherwise make a
payment for the waived milestone payment. The actual receipt by Intrexon of its
full share of such a Product Sublicensee milestone payment as Sublicensing
Revenue will be a condition subsequent to making final any waiver of Intrexon’s
rights to receive the particular milestone payment otherwise due from Soligenix
under this Section 5.2. Soligenix will pay Intrexon any amount due under this
Section 5.2 within the later of (i) thirty (30) days from underlying milestone
event, or (ii) ten (10) days following the date stipulated in the underlying
Product Sublicense for Soligenix to receive the milestone payment.
 
5.3          Equity Agreement Controls.  All issuances of equity interests to
Intrexon shall be in accordance with the terms and conditions of the Equity
Agreement, which Equity Agreement shall control to the extent they may conflict
with Sections 5.1 or 5.2 of this Agreement.
 
5.4           Revenue Sharing.
 
(a)           No later than thirty (30) days after each calendar quarter in
which there are positive Net Sales arising from the sale of any Soligenix
Product in the Field in the Territory, Soligenix shall pay to Intrexon on a
Soligenix Product-by-Soligenix Product basis (i) a six percent (6%) royalty on
the first one hundred million dollars ($100M) of annual Net Sales (cumulative
worldwide for all Soligenix Products), (ii) an eight percent (8%) royalty on the
portion of annual Net Sales exceeding one hundred million dollars ($100M) up to
and including two hundred million dollars ($200M) of annual Net Sales
(cumulative worldwide for all Soligenix Products), (iii) a ten percent (10%)
royalty on the portion of annual Net Sales exceeding two hundred million dollars
($200M) up to and including three hundred million dollars ($300M) of annual Net
Sales (cumulative worldwide for all Soligenix Products), and (iv) a twelve
percent (12%) royalty on the portion of annual Net Sales exceeding three hundred
million dollars ($300M) (cumulative worldwide for all Soligenix
Products).  Commencing with the Effective Date, in the event there are negative
Net Sales for a particular Soligenix Product in any calendar quarter, neither
Soligenix nor Intrexon shall owe any payments hereunder with respect to such
Soligenix Product.  To the extent that a portion of Net Sales for any calendar
quarter is derived from the sale of Soligenix Products by a Product Sublicensee,
the royalty payment due to Intrexon for that portion of Net Sales derived from
the Product Sublicensee shall in no event be greater than fifty percent (50%) of
the royalty payment due to Soligenix from the Product Sublicensee under the
relevant Product Sublicense.
 
 
24

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
(b)             No later than thirty (30) days after each calendar quarter in
which Soligenix or any Soligenix Affiliate receives Sublicensing Revenue,
Soligenix shall pay to Intrexon fifty percent (50%) of such Sublicensing
Revenue.
 
5.5           Method of Payment.  Cash payments due to Intrexon under this
Agreement shall be paid in United States dollars by wire transfer to a bank in
the United States designated in writing by Intrexon.  All references to
“dollars” or “$” herein shall refer to United States dollars.
 
5.6           Payment Reports and Records Retention.  Within thirty (30) days
after the end of each calendar quarter during which Net Sales have been
generated, during which Sublicensing Revenue has been received, or during which
a negative Net Sales has occurred, Soligenix shall deliver to Intrexon a written
report that shall contain at a minimum for the applicable calendar quarter:
 
(a)           gross sales of each Soligenix Product on a country-by-country
basis;
 
(b)           itemized calculation of Net Sales on a Soligenix
Product-by-Soligenix Product and country-by-country basis (showing conversion to
dollars for any Net Sales derived in a currency other than dollars), showing all
applicable deductions;
 
(c)           the amount of any negative Net Sales for the applicable calendar
quarter;
 
(d)           the amount of the payment (if any) due to Intrexon pursuant to
Section 5.4(a) and 5.4(b);
 
(e)           the amount of taxes, if any, withheld from each of the payments
set forth in Sections 5.8(d) and 5.8(e) to comply with any applicable law; and
 
(f)           the exchange rates used in any of the foregoing calculations.
 
For three (3) years after each sale or other commercial use of Soligenix
Product, or after incurring any component item Soligenix incorporated into its
calculation of Net Sales or otherwise impacting Soligenix’s calculations with
regard to payments made to Intrexon in accord with Sections 5.4(a) or 5.4(b),
Soligenix shall keep (and shall ensure that its Affiliates and, if applicable,
(sub)licensees shall keep) complete and accurate records of such sales and other
relevant information in sufficient detail to confirm the accuracy of the payment
calculations hereunder.
 
 
25

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
5.7           Audits.
 
(a)           Upon the written request of a Party, the other Party shall permit
an independent certified public accounting firm of internationally recognized
standing selected by the requesting Party, and reasonably acceptable to the
other Party, to have access to and to review, during normal business hours and
upon no less than thirty (30) days prior written notice, the applicable records
of the other Party and its Affiliates to verify, as applicable, the accuracy and
timeliness of the reports and payments made by Soligenix under this Agreement or
the amounts charged by Intrexon to Soligenix under this Agreement as its Fully
Loaded Cost.  Such review may cover the records for sales made in any calendar
year with respect to an audit of Soligenix, and for Fully Loaded Costs with
respect to an audit of Intrexon, in each case ending not more than three (3)
years prior to the date of such request.  The accounting firm shall disclose to
both Parties whether the royalty reports or Fully Loaded Costs charges, as
applicable, conform to the provisions of this Agreement and/or US GAAP, as
applicable, and the specific details concerning any discrepancies.  Such audit
may not be conducted more than once in any calendar year.
 
(b)           If such accounting firm concludes that additional amounts were
owed to Intrexon or over-charged by Intrexon during such period, as appliacble,
Soligenix or Intrexon, respectively, shall pay additional amounts, with interest
from the date originally due with respect to royalty payments by Soligenix as
set forth in Section 5.9, within thirty (30) days of receipt of the accounting
firm’s written report.  If the amount of the underpayment or over-charging, as
applicable, is greater than five percent (5%) of the total amount actually owed
or charged for the period audited, then the other Party shall in addition
reimburse the auditing Party for all costs related to such audit; otherwise, the
auditing Party shall pay all costs of the audit.  In the event of overpayment of
royalties by Soligenix, any amount of such overpayment shall be fully creditable
against amounts payable for the immediately succeeding calendar quarter(s);
provided, however, that if such overpayment is reasonably expected to exceed the
amount projected to be payable to Intrexon by Soligenix over next three (3)
quarters, Intrexon will promptly repay to Soligenix any amount exceeding that
projected amount.
 
(c)           The auditing Party shall (i) treat all information that it
receives under this Section 5.7 in accordance with the confidentiality
provisions of Article 7 and (ii) cause its accounting firm to enter into an
acceptable confidentiality agreement with the other Party obligating such firm
to retain all such financial information in confidence pursuant to such
confidentiality agreement, in each case except to the extent necessary for
Intrexon to enforce its rights under this Agreement.
 
5.8          Taxes.  The Parties will cooperate in good faith to obtain the
benefit of any relevant tax treaties to minimize as far as reasonably possible
any taxes which may be levied on any amounts payable hereunder.  Soligenix shall
deduct or withhold from any payments any taxes that it is required by applicable
law to deduct or withhold.  Notwithstanding the foregoing, if Intrexon is
entitled under any applicable tax treaty to a reduction of the rate of, or the
elimination of, applicable withholding tax, it may deliver to Soligenix or the
appropriate governmental authority (with the assistance of Soligenix to the
extent that this is reasonably required and is expressly requested in writing)
the prescribed forms necessary to reduce the applicable rate of withholding or
to relieve Soligenix of its obligation to withhold tax, and Soligenix shall
apply the reduced rate of withholding tax, or dispense with withholding tax, as
the case may be, provided that Soligenix has received evidence of Intrexon’s
delivery of all applicable forms (and, if necessary, its receipt of appropriate
governmental authorization) at least fifteen (15) days prior to the time that
the payment is due.  If, in accordance with the foregoing, Soligenix withholds
any amount, it shall make timely payment to the proper taxing authority of the
withheld amount, and send to Intrexon proof of such payment within forty-five
(45) days following that latter payment.
 
 
26

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
5.9          Late Payments.  Any amount owed by Soligenix to Intrexon under this
Agreement that is not paid within the applicable time period set forth herein
shall accrue interest at the lower of (a) two percent (2%) per month,
compounded, or (b) the highest rate permitted under applicable law.
 
ARTICLE 6

 
Intellectual Property
 
6.1           Ownership.
 
(a)           Subject to the license granted under Section 3.1, all rights in
the Intrexon IP shall remain with Intrexon.
 
(b)           Soligenix and/or Intrexon may solely or jointly conceive, reduce
to practice or develop discoveries, inventions, processes, techniques, and other
technology, whether or not patentable, in the course of performing the
Melioidosis Program (collectively “Inventions”).  Each Party shall promptly
provide the other Party with a detailed written description of any such
Inventions that relate to the Field.  Inventorship shall be determined in
accordance with United States patent laws.
 
(c)           Intrexon shall solely own all right, title and interest in all
Inventions made with, using, or otherwise incorporating Intrexon Channel
Technology, together with all Patent rights and other intellectual property
rights therein (the “Channel-Related Program IP”).  Soligenix hereby assigns all
of its right, title and interest in and to the Channel-Related Program IP to
Intrexon.  Soligenix agrees to execute such documents and perform such other
acts as Intrexon may reasonably request to obtain, perfect and enforce its
rights to the Channel-Related Program IP and the assignment thereof.
 
(d)           Notwithstanding anything to the contrary in this Agreement, any
discovery, invention, process, technique, or other technology, whether or not
patentable, that is conceived, reduced to practice or developed by Soligenix
solely or jointly through the use of the Intrexon Channel Technology, Intrexon
IP, or Intrexon Materials in breach of the terms and conditions of this
Agreement, together with all patent rights and other intellectual property
rights therein, shall be solely owned by Intrexon and shall be included in the
Channel-Related Program IP.
 
 
27

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
(e)           All Information regarding Channel-Related Program IP shall be
Confidential Information of Intrexon.  Soligenix shall be under appropriate
written agreements with each of its employees, contractors, or agents working on
the Melioidosis Program, pursuant to which such person shall grant all rights in
the Inventions to Soligenix (so that Soligenix may convey certain of such rights
to Intrexon, as provided herein) and agree to protect all Confidential
Information relating to the Melioidosis Program.
 
(f)           All rights, technology, and intellectual property (A) owned by
Soligenix or licensed from a Third Party by Soligenix as of the Effective Date,
or (B) thereafter developed by Soligenix independent of the Melioidosis Program,
Intrexon Channel Technology, Intrexon IP or Intrexon Materials, shall be owned
by and remain the property of Soligenix (the “Soligenix Independent IP”).
 
6.2           Patent Prosecution.
 
(a)           Intrexon shall have the sole right, but not the obligation, at
Intrexon’s expense, to (i) conduct and control the filing, prosecution and
maintenance of the Intrexon Patents, and (ii) conduct and control the filing,
prosecution, and maintenance of any applications for patent term extension
and/or supplementary protection certificates for the Intrexon Patents that may
be available as a result of the regulatory approval of any Soligenix
Product.  At the reasonable request of Intrexon, Soligenix shall cooperate with
Intrexon in connection with such filing, prosecution, and maintenance, at
Intrexon’s expense.  Except as otherwise set forth in this Section 6.2(a), under
no circumstances shall Soligenix (A) file, attempt to file, or assist anyone
else in filing, or attempting to file, any Patent application, either in the
United States or elsewhere, that claims or uses or purports to claim or use or
relies for support upon an Invention owned by Intrexon, (B) use, attempt to use,
or assist anyone else in using or attempting to use, the Intrexon Know-How,
Intrexon Materials, or any Confidential Information of Intrexon to support the
filing of a Patent application, either in the United States or elsewhere, that
contains claims directed to the Intrexon IP, Intrexon Materials, or the Intrexon
Channel Technology, or (C) without prior approval of the IPC, file, attempt to
file, or assist anyone else in filing, or attempting to file, any application
for patent term extension or supplementary protection certificate for the
Intrexon Patents, either in the United States or elsewhere, that relies upon the
regulatory approval of a Soligenix Product.
 
(b)           Soligenix shall have the sole right, but not the obligation, to
conduct and control the filing, prosecution and maintenance of any Patents
claiming Inventions that are owned by Soligenix or its Affiliates and not
assigned to Intrexon under Section 6.1(c) (“Soligenix Program Patents”).  At the
reasonable request of Soligenix, Intrexon shall cooperate with Soligenix in
connection with such filing, prosecution, and maintenance, at Soligenix’s
expense.  Under no circumstances shall Intrexon (A) file, attempt to file, or
assist anyone else in filing, or attempting to file, any Patent application,
either in the United States or elsewhere, that claims or uses or purports to
claim or use or relies for support upon an Invention owned by Soligenix, (B)
use, attempt to use, or assist anyone else in using or attempting to use, the
Soligenix Independent IP, any Inventions that are owned by Soligenix or its
Affiliates and not assigned to Intrexon under Section 6.1(c) or any Confidential
Information of Soligenix to support the filing of a Patent application, either
in the United States or elsewhere, that contains claims directed to the
Soligenix Independent IP or Inventions that are owned by Soligenix or its
Affiliates and not assigned to Intrexon under Section 6.1(c).
 
 
28

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
(c)           As used in this Section, “Prosecuting Party” means Intrexon in the
case of Intrexon Patents and Soligenix in the case of Soligenix Program
Patents.  The Prosecuting Party shall be entitled to use patent counsel selected
by it and reasonably acceptable to the non-Prosecuting Party (including in-house
patent counsel as well as outside patent counsel) for the prosecution of the
Intrexon Patents and Soligenix Program Patents, as applicable.  The Prosecuting
Party shall:
 
(i)           regularly provide the other Party in advance with reasonable
information relating to the Prosecuting Party’s prosecution of Patents
hereunder, including by providing copies of substantive communications, notices
and actions submitted to or received from the relevant patent authorities and
copies of drafts of filings and correspondence that the Prosecuting Party
proposes to submit to such patent authorities (it being understood that, to the
extent that any such information is readily accessible to the public, the
Prosecuting Party may, in lieu of directly providing copies of such information
to such other Party, provide such other Party with sufficient information that
will permit such other Party to access such information itself directly);
 
(ii)          consider in good faith and consult with the non-Prosecuting Party
regarding its timely comments with respect to the same; provided, however, that
if, within fifteen (15) days after providing any documents to the
non-Prosecuting Party for comment, the Prosecuting Party does not receive any
written communication from the non-Prosecuting Party indicating that it has or
may have comments on such document, the Prosecuting Party shall be entitled to
assume that the non-Prosecuting Party has no comments thereon;
 
(iii)         consult with the non-Prosecuting Party before taking any action
that would reasonably be expected to have a material adverse impact on the scope
of claims within the Intrexon Patents and Soligenix Program Patents, as
applicable.
 
 
29

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
6.3           Infringement of Patents by Third Parties.
 
(a)           Except as expressly provided in the remainder of this Section 6.3,
Intrexon shall have the sole right to take appropriate action against any person
or entity directly or indirectly infringing any Intrexon Patent (or asserting
that an Intrexon Patent is invalid or unenforceable) (collectively,
“Infringement”), either by settlement or lawsuit or other appropriate action.
 
(b)           Notwithstanding the foregoing, Soligenix shall have the first
right, but not the obligation, to take appropriate action to enforce
Product-Specific Program Patents against any Infringement that involves a
commercially material amount of allegedly infringing activities in the Field
(“Field Infringement”), either by settlement or lawsuit or other appropriate
action.  If Soligenix exercises the foregoing right, Intrexon agrees to be named
in any such action if required. If Soligenix fails to take the appropriate steps
to enforce Product-Specific Program Patents against any Field Infringement
within one hundred eighty (180) days of the date one Party has provided notice
to the other Party pursuant to Section 6.3(g) of such Field Infringement, then
Intrexon shall have the right (but not the obligation), at its own expense, to
enforce Product-Specific Program Patents against such Field Infringement, either
by settlement or lawsuit or other appropriate action.
 
(c)           With respect to any Field Infringement that cannot reasonably be
abated through the enforcement of Product-Specific Program Patents pursuant to
Section 6.3(b) but can reasonably be abated through the enforcement of Intrexon
Patent(s) (other than the Product-Specific Program Patents), Intrexon shall be
obligated to choose one of the following courses of action: (i) enforce one or
more of the applicable Intrexon Patent(s) in a commercially reasonable manner
against such Field Infringement, or (ii) [*****]. The determination of which
Intrexon Patent(s) to assert shall be made by Intrexon in its sole discretion;
provided, however, that Intrexon shall consult in good faith with Soligenix on
such determination.  For the avoidance of doubt, Intrexon has no obligations
under this Agreement to enforce any Intrexon Patents against, or otherwise
abate, any Infringement that is not a Field Infringement.
 
(d)           In the event a Party pursues an action under this Section 6.3, the
other Party shall reasonably cooperate with the enforcing Party with respect to
the investigation and prosecution of any alleged, threatened, or actual
Infringement, at the enforcing Party’s expense (except with respect to an action
under Section 6.3(c), where all costs and expenses will be shared equally in
accordance with terms thereof).
 
(e)           Soligenix shall not settle or otherwise compromise any action
under this Section 6.3 in a way that diminishes the rights or interests of
Intrexon outside the Field or adversely affects any Intrexon Patent without
Intrexon’s prior written consent, which consent shall not be unreasonably
withheld.  Intrexon shall not settle or otherwise compromise any action under
this Section 6.3 in a way that diminishes the rights or interests of Soligenix
in the Field or adversely affects any Intrexon Patent with respect to the Field
without Soligenix’s prior written consent, which consent shall not be
unreasonably withheld.
 
 
30

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
(f)           Except as otherwise agreed to by the Parties in writing, any
settlements, damages or other monetary awards recovered pursuant to a suit,
proceeding, or action brought pursuant to Section 6.3 will be allocated first to
the costs and expenses of the Party controlling such action, and second, to the
costs and expenses (if any) of the other Party (to the extent not otherwise
reimbursed), and any remaining amounts (the “Recovery”) will be shared by the
Parties as follows:  In any action initiated by Intrexon pursuant to Section
6.3(a) that does not involve Field Infringement, or in any action initiated by
Intrexon pursuant to Section 6.3(b), Intrexon shall retain one hundred percent
(100%) of any Recovery.  In any action initiated by Soligenix pursuant to
Section 6.3(b), Soligenix shall retain one hundred percent (100%) of any
Recovery, but such Recovery shall be shared with Intrexon as “Net Sales” under
Section 5.4(a).  In any action initiated by Intrexon or Soligenix pursuant to
Section 6.3(c), the Parties shall share the Recovery equally, the Parties shall
bear the costs and expenses of such enforcement equally, and such Recovery shall
not be deemed to constitute “Net Sales” per the preceding sentence.
 
(g)           Soligenix shall promptly notify Intrexon in writing of any
suspected, alleged, threatened, or actual Infringement of which it becomes
aware, and Intrexon shall promptly notify Soligenix in writing of any suspected,
alleged, threatened, or actual Field Infringement of which it becomes aware.
 
ARTICLE 7

 
Confidentiality
 
7.1           Confidentiality.  Except to the extent expressly authorized by
this Agreement or otherwise agreed in writing by the Parties, each Party agrees
that it shall keep confidential and shall not publish or otherwise disclose and
shall not use for any purpose other than as provided for in this Agreement any
Confidential Information disclosed to it by the other Party pursuant to this
Agreement, except to the extent that the receiving Party can demonstrate by
competent evidence that specific Confidential Information:
 
(a)           was already known to the receiving Party and can be demonstrated
by written records, other than under an obligation of confidentiality, at the
time of disclosure by the other Party;
 
(b)           was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the receiving Party;
 
(c)           became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the receiving Party in breach of this Agreement;
 
(d)           was disclosed to the receiving Party, other than under an
obligation of confidentiality to a Third Party, by a Third Party who had no
obligation to the disclosing Party not to disclose such information to others;
or
 
 
31

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
(e)           was independently discovered or developed by the receiving Party
without the use of Confidential Information belonging to the disclosing Party,
as documented by the receiving Party’s written records.
 
The foregoing non-use and non-disclosure obligation shall continue (i)
indefinitely, for all Confidential Information that qualifies as a trade secret
under applicable law; or (ii) for the Term of this Agreement and for seven (7)
years thereafter, in all other cases.
 
7.2           Authorized Disclosure.  Notwithstanding the limitations in this
Article 7, either Party may disclose the Confidential Information belonging to
the other Party to the extent such disclosure is reasonably necessary in the
following instances:
 
(a)           complying with applicable laws or regulations or valid court
orders, provided that the Party making such disclosure provides the other Party
with reasonable prior written notice of such requirement, request or demand for
disclosure and makes a reasonable effort to obtain, or to assist the other Party
in obtaining, a protective order preventing or limiting the disclosure and/or
requiring that the terms and conditions of this Agreement be used only for the
purposes for which the law or regulation required, or for which the order was
issued;
 
(b)           to regulatory authorities in order to seek or obtain approval to
conduct Regulatory Trials, or to gain regulatory approval, of Soligenix Products
or any products being developed by Intrexon or its other licensees and/or
channel partners or collaborators, provided that the Party making such
disclosure (i) provides the other Party with reasonable opportunity to review
any such disclosure in advance and to suggest redactions or other means of
limiting the disclosure of such other Party’s Confidential Information and (ii)
does not unreasonably reject any such suggestions;
 
(c)           disclosure to investors and potential investors, acquirers, or
merger candidates who agree to maintain the confidentiality of such information,
provided that such disclosure is used solely for the purpose of evaluating such
investment, acquisition, or merger (as the case may be);
 
(d)           disclosure on a need-to-know basis to Affiliates, licensees,
sublicensees, employees, consultants or agents (such as CROs or clinical
investigators) who agree to be bound by obligations of confidentiality and
non-use at least equivalent in scope to those set forth in this Article 7; and
 
(e)           disclosure of the terms of this Agreement by Intrexon to
collaborators and other channel partners or collaborators who agree to be bound
by obligations of confidentiality and non-use at least equivalent in scope to
those set forth in this Article 7.
 
 
32

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
7.3           Publicity; Publications.  The Parties agree that the public
announcement of the execution of this Agreement and the Equity Agreement shall
be substantially in the form of a press release and/or the filing of a Form 8-K
by Soligenix, which shall be mutually agreed to by the Parties.  Each Party will
provide the other Party with the opportunity to review and comment, prior to
submission or presentation, on external reports, publications and presentations
(e.g., press releases, reports to government agencies, abstracts, posters,
manuscripts and oral presentations) that refer to the Melioidosis Program or
programs that are approved by the JSC.  For such reports, publications, and
presentations, the disclosing Party will provide the other Party at least
fifteen (15) calendar days for review of the proposed submission or
presentation.  In the case of a Form 8-K filing, such shall be provided to
Intrexon by Soligenix as soon as practicable prior to filing.  For reports and
manuscripts, the disclosing Party will provide the other Party at least thirty
(30) days for review of the report or manuscript.  The presenting Party will act
in good faith to incorporate the comments of the other Party and shall, in any
event, redact any Confidential Information of the other Party and cooperate with
the other Party to postpone such submissions or presentations if necessary to
provide the other Party with sufficient time to prepare and file any related
Patent applications before the submission or presentation occurs, as
appropriate.
 
7.4           Terms of the Agreement.  Each Party shall treat the terms of this
Agreement as the Confidential Information of other Party, subject to the
exceptions set forth in Section 7.2.  Notwithstanding the foregoing, each Party
acknowledges that the other Party may be obligated to file a copy of this
Agreement with the SEC, either as of the Effective Date or at some point during
the Term.  Each Party shall be entitled to make such a required filing, provided
that it requests confidential treatment of certain commercial terms and
sensitive technical terms hereof to the extent such confidential treatment is
reasonably available to it.  In the event of any such filing, the filing Party
shall provide the other Party with a copy of the Agreement marked to show
provisions for which the filing Party intends to seek confidential treatment and
shall reasonably consider and incorporate the other Party’s comments thereon to
the extent consistent with the legal requirements governing redaction of
information from material agreements that must be publicly filed.  The other
Party shall promptly provide any such comments.
 
7.5           Proprietary Information and Operational Audits.
 
(a)           For the purpose of confirming compliance with the Field-limited
licenses granted in Article 3, the diligence obligations of Article 4, and the
confidentiality obligations under Article 7, Soligenix acknowledges that
Intrexon’s authorized representative(s), during regular business hours may (i)
examine and inspect Soligenix’s facilities and (ii) inspect all data and work
products relating to this Agreement, subject to restrictions imposed by
applicable laws.  Any examination or inspection hereunder shall require five (5)
business days written notice from Intrexon to Soligenix.  Soligenix will make
itself and the pertinent employees and/or agents available, on a reasonable
basis, to Intrexon for the aforementioned compliance review.
 
(b)           For the purpose of confirming compliance with the diligence
obligations of Section 4.5, and the confidentiality obligations under Article 7,
Intrexon acknowledges that Soligenix authorized representative(s), during
regular business hours may (i) examine and inspect Intrexon’s facilities and
(ii) inspect all data and work products relating to this Agreement.  Any
examination or inspection hereunder shall require five (5) business days written
notice from Soligenix to Intrexon.  Intrexon will make itself and the pertinent
employees and/or agents available, on a reasonable basis, to Soligenix for the
aforementioned compliance review.
 
 
33

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
(c)           In view of the Intrexon Confidential Information, Intrexon
Know-How, and Intrexon Materials transferred to Soligenix hereunder, Intrexon
from time-to-time, but no more than quarterly, may request that Soligenix
confirm the status of the Intrexon Materials at Soligenix (i.e. how much used,
how much shipped, to whom and any unused amounts destroyed (by whom, when) as
well as any amounts returned to Intrexon or destroyed).  Within ten (10)
business days of Soligenix’s receipt of any such written request, Soligenix
shall provide the written report to Intrexon.
 
7.6           Intrexon Commitment.  Intrexon shall use reasonable efforts to
obtain an agreement with its other licensees and channel partners or
collaborators to enable Soligenix to disclose confidential information of such
licensees and channel partners or collaborators to regulatory authorities in
order to seek or obtain approval to conduct Regulatory Trials, or to gain
regulatory approval of, Soligenix Products, in a manner consistent with the
provisions of Section 7.2(b).
 
ARTICLE 8

 
Representations And Warranties
 
8.1           Representations and Warranties of Soligenix.  Soligenix hereby
represents and warrants to Intrexon that, as of the Effective Date:
 
(a)           Corporate Power.  Soligenix is duly organized and validly existing
under the laws of Delaware and has full corporate power and authority to enter
into this Agreement and to carry out the provisions hereof.
 
(b)           Due Authorization.  Soligenix is duly authorized to execute and
deliver this Agreement and to perform its obligations hereunder, and the person
executing this Agreement on Soligenix’s behalf has been duly authorized to do so
by all requisite corporate action.
 
(c)           Binding Agreement.  This Agreement is a legal and valid obligation
binding upon Soligenix and enforceable in accordance with its terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws affecting
creditors’ rights, and subject to general equity principles and to limitations
on availability of equitable relief, including specific performance.  The
execution, delivery and performance of this Agreement by Soligenix does not
conflict with any agreement, instrument or understanding, oral or written, to
which it is a party or by which it may be bound.  Soligenix is aware of no
action, suit or inquiry or investigation instituted by any governmental agency
which questions or threatens the validity of this Agreement.
 
 
34

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
8.2           Representations and Warranties of Intrexon.  Intrexon hereby
represents and warrants to Soligenix that, as of the Effective Date:
 
(a)           Corporate Power.  Intrexon is duly organized and validly existing
under the laws of Virginia and has full corporate power and authority to enter
into this Agreement and to carry out the provisions hereof.
 
(b)           Due Authorization.  Intrexon is duly authorized to execute and
deliver this Agreement and to perform its obligations hereunder, and the person
executing this Agreement on Intrexon’s behalf has been duly authorized to do so
by all requisite corporate action.
 
(c)           Binding Agreement.  This Agreement is a legal and valid obligation
binding upon Intrexon and enforceable in accordance with its terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws affecting
creditors’ rights, and subject to general equity principles and to limitations
on availability of equitable relief, including specific performance.  The
execution, delivery and performance of this Agreement by Intrexon does not
conflict with any agreement, instrument or understanding, oral or written, to
which it is a party or by which it may be bound.  Intrexon is aware of no
action, suit or inquiry or investigation instituted by any governmental agency
which questions or threatens the validity of this Agreement
 
(d)           Third Party Licenses.  Except as previously disclosed by Intrexon
to Soligenix, as of the Effective Date there are no material terms and
conditions under any relevant sublicenses requiring disclosure to Soligenix
under Section 3.9(e).
 
(e)           Additional Intellectual Property Representations.
 
(i)           Intrexon possesses sufficient rights to enable Intrexon to grant
all rights and licenses it purports to grant to Soligenix with respect to the
Intrexon Patents under this Agreement;
 
(ii)          The Intrexon Patents existing as of the Effective Date constitute
all of the Patents Controlled by Intrexon as of such date that are necessary for
the development, manufacture and Commercialization of Soligenix Products;
 
(iii)         Intrexon has not granted, and during the Term Intrexon will not
grant, any right or license, to any Third Party under the Intrexon IP that
conflicts with the rights or licenses granted or to be granted to Soligenix
hereunder;
 
(iv)         There is no pending litigation, and Intrexon has not received any
written notice of any claims or litigation, seeking to invalidate or otherwise
challenge the Intrexon Patents or Intrexon’s rights therein;
 
 
35

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
(v)          None of the Intrexon Patents is subject to any pending
re-examination, opposition, interference or litigation proceedings;
 
(vi)         All of the Intrexon Patents have been filed and prosecuted in
accordance with all applicable laws and have been maintained, with all
applicable fees with respect thereto (to the extent such fees have come due)
having been paid;
 
(vii)        Intrexon has entered into agreements with each of its current and
former officers, employees and consultants involved in research and development
work, including development of Intrexon’s products and technology providing
Intrexon, to the extent permitted by law, with title and ownership to patents,
patent applications, trade secrets and inventions conceived, developed, reduced
to practice by such person, solely or jointly with other of such persons, during
the period of employment or contract by Intrexon (except where the failure to
have entered into such an agreement would not have a material adverse effect on
the rights granted to Soligenix herein), and Intrexon is not aware that any of
its employees or consultants is in material violation thereof;
 
(viii)       To Intrexon’s knowledge, there is no infringement, misappropriation
or violation by third parties of any Intrexon Channel Technology or Intrexon IP
in the Field;
 
(ix)          There is no pending or, to Intrexon’s knowledge, threatened
action, suit, proceeding or claim by others against Intrexon that Intrexon
infringes, misappropriates or otherwise violates any intellectual property or
other proprietary rights of others in connection with the use of the Intrexon
Channel Technology or Intrexon IP, and Intrexon has not received any written
notice of such claim;
 
(x)          To Intrexon’s knowledge, no employee of Intrexon is the subject of
any claim or proceeding involving a violation of any term of any employment
contract, patent disclosure agreement, invention assignment agreement,
non-competition agreement, non-solicitation agreement, non-disclosure agreement
or any restrictive covenant to or with a former employer (A) where the basis of
such violation relates to such employee’s employment with Intrexon or actions
undertaken by the employee while employed with Intrexon and (B) where such
violation is relevant to the use of the Intrexon Channel Technology in the
Field;
 
(xi)          None of the Intrexon Patents owned by Intrexon or its Affiliates,
and, to Intrexon’s knowledge, the Intrexon Patents licensed to Intrexon or its
Affiliates, have been adjudged invalid or unenforceable by a court of competent
jurisdiction or applicable government agency, in whole or in part, and there is
no pending or, to Intrexon’s knowledge, threatened action, suit, proceeding or
claim by others challenging the validity or scope of any such Intrexon Patents;
and
 
 
36

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
(xii)         Except as otherwise disclosed in writing to Soligenix,
Intrexon:  (A) is in material compliance with all statutes, rules or regulations
applicable to the ownership, testing, development, manufacture, packaging,
processing, use, distribution, marketing, labeling, promotion, sale, offer for
sale, storage, import, export or disposal of any product that is under
development, manufactured or distributed by Intrexon in the Field (“Applicable
Laws”); (B) has not received any FDA Form 483, notice of adverse finding,
warning letter, untitled letter or other correspondence or notice from the
United States Food and Drug Administration (the “FDA”) or any other federal,
state, local or foreign governmental or regulatory authority alleging or
asserting material noncompliance with any Applicable Laws or any licenses,
certificates, approvals, clearances, authorizations, permits and supplements or
amendments thereto required by any such Applicable Laws (“Authorizations”),
which would, individually or in the aggregate, result in a material adverse
effect; (C) possesses all material Authorizations necessary for the operation of
its business as described in the Field and such Authorizations are valid and in
full force and effect and Intrexon is not in material violation of any term of
any such Authorizations; and (D) since January 1, 2011, (1) has not received
notice of any claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from the FDA or any other federal,
state, local or foreign governmental or regulatory authority or third party
alleging that any product operation or activity is in material violation of any
Applicable Laws or Authorizations and has no knowledge that the FDA or any other
federal, state, local or foreign governmental or regulatory authority or third
party is considering any such claim, litigation, arbitration, action, suit
investigation or proceeding; (2) has not received notice that the FDA or any
other federal, state, local or foreign governmental or regulatory authority has
taken, is taking or intends to take action to limit, suspend, modify or revoke
any material Authorizations and has no knowledge that the FDA or any other
federal, state, local or foreign governmental or regulatory authority is
considering such action; (3) has filed, obtained, maintained or submitted all
material reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments as required by any Applicable Laws or
Authorizations and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
materially complete and correct on the date filed (or were corrected or
supplemented by a subsequent submission); and (4) has not, either voluntarily or
involuntarily, initiated, conducted, or issued or caused to be initiated,
conducted or issued, any recall, market withdrawal or replacement, safety alert,
post sale warning, letters to customers, or other notice or action relating to
the alleged lack of safety or efficacy of any product or any alleged product
defect or violation and, to Intrexon’s knowledge, no third party has initiated,
conducted or intends to initiate any such notice or action.
 
except, in each of (ix) through (xii), for any instances which would not,
individually or in the aggregate, result in a material adverse effect on the
rights granted to Soligenix hereunder or Intrexon’s ability to perform its
obligations hereunder.
 
8.3           Warranty Disclaimer.  EXCEPT FOR THE EXPRESS WARRANTIES PROVIDED
IN THIS ARTICLE 8 OR IN THE EQUITY AGREEMENT, EACH PARTY HEREBY DISCLAIMS ANY
AND ALL OTHER WARRANTIES, EITHER EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION ANY WARRANTIES OF TITLE, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, OR NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES.
 
 
37

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
ARTICLE 9
 
Indemnification
 
9.1           Indemnification by Intrexon.  Intrexon agrees to indemnify, hold
harmless, and defend Soligenix and its Affiliates and their respective
directors, officers, employees, and agents (collectively, the “Soligenix
Indemnitees”) from and against any and all liabilities, damages, costs,
expenses, or losses (including reasonable legal expenses and attorneys’ fees)
(collectively, “Losses”) resulting from any claims, suits, actions, demands, or
other proceedings brought by a Third Party (collectively, “Claims”) to the
extent arising from (a) the negligence or willful misconduct of Intrexon or any
of its Affiliates, or their respective employees or agents, (b) the use,
handling, storage or transport of Intrexon Materials by or on behalf of Intrexon
or its Affiliates, licensees (other than Soligenix) or sublicensees; or (c)
breach by Intrexon of any representation, warranty or covenant in this
Agreement.  Notwithstanding the foregoing, Intrexon shall not have any
obligation to indemnify the Soligenix Indemnitees to the extent that a Claim
arises from (i) the negligence or willful misconduct of Soligenix or any of its
Affiliates, licensees, or sublicensees, or their respective employees or agents;
or (ii) a breach by Soligenix of a representation, warranty, or covenant of this
Agreement.
 
9.2           Indemnification by Soligenix.  Soligenix agrees to indemnify, hold
harmless, and defend Intrexon, its Affiliates and Third Security, and their
respective directors, officers, employees, and agents (and any Third Parties
which have licensed to Intrexon intellectual property rights within Intrexon IP
on or prior to the Effective Date, to the extent required by the relevant
upstream license agreement) (collectively, the “Intrexon Indemnitees”) from and
against any Losses resulting from Claims, to the extent arising from any of the
following:  (a) the negligence or willful misconduct of Soligenix or any of its
Affiliates or their respective employees or agents; (b) the use, handling,
storage, or transport of Intrexon Materials by or on behalf of Soligenix or its
Affiliates, licensees, or sublicensees; (c) breach by Soligenix of any material
representation, warranty or covenant in this Agreement; or (d) the design,
development, manufacture, regulatory approval, handling, storage, transport,
distribution, sale or other disposition of any Soligenix Product by or on behalf
of Soligenix or its Affiliates, licensees, or sublicensees.  Notwithstanding the
foregoing, Soligenix shall not have any obligation to indemnify the Intrexon
Indemnitees to the extent that a Claim arises from (i) the negligence or willful
misconduct of Intrexon or any of its Affiliates, or their respective employees
or agents; or (ii) a breach by Intrexon of a representation, warranty, or
covenant of this Agreement.
 
9.3           Product Liability Claims.  Notwithstanding the provisions of
Section 9.2, any Losses arising out of any Third Party claim, suit, action,
proceeding, liability or obligation involving any actual or alleged death or
bodily injury arising out of or resulting from the development, manufacture or
Commercialization of any Soligenix Products for use or sale in the Field, to the
extent that such Losses exceed the amount (if any) covered by the applicable
Party’s product liability insurance (“Excess Product Liability Costs”), shall be
paid by [*****], except to the extent such Losses arise out of any Third-Party
Claim based on the gross negligence or willful misconduct of a Party, its
Affiliates, or its Affiliates’ sublicensees, or any of the respective officers,
directors, employees and agents of each of the foregoing entities, in the
performance of obligations or exercise of rights under this Agreement.
 
 
38

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
9.4           Control of Defense.  As a condition precedent to any
indemnification obligations hereunder, any entity entitled to indemnification
under this Article 9 shall give written notice to the indemnifying Party of any
Claims that may be subject to indemnification, promptly after learning of such
Claim.  If such Claim falls within the scope of the indemnification obligations
of this Article 9, then the indemnifying Party shall assume the defense of such
Claim with counsel reasonably satisfactory to the indemnified Party.  The
indemnified Party shall cooperate with the indemnifying Party in such
defense.  The indemnified Party may, at its option and expense, be represented
by counsel of its choice in any action or proceeding with respect to such
Claim.  The indemnifying Party shall not be liable for any litigation costs or
expenses incurred by the indemnified Party without the indemnifying Party’s
written consent, such consent not to be unreasonably withheld.  The indemnifying
Party shall not settle any such Claim if such settlement (a) does not fully and
unconditionally release the indemnified Party from all liability relating
thereto or (b) adversely impacts the exercise of the rights granted to the
indemnified Party under this Agreement, unless the indemnified Party otherwise
agrees in writing.
 
9.5           Insurance.  Immediately prior to, and during marketing of
Soligenix Products, Soligenix shall maintain in effect and good standing a
product liability insurance policy issued by a reputable insurance company in
amounts considered standard for the industry.  Immediately prior to, and during
the conduct of any clinical trials, Soligenix shall maintain in effect and good
standing a clinical trials liability insurance policy issued by a reputable
insurance company in amounts considered standard for the industry.  At
Intrexon’s reasonable request, Soligenix shall provide Intrexon with all details
regarding such policies, including without limitation copies of the applicable
liability insurance contracts.  Soligenix shall use reasonable efforts to
include Intrexon as an additional insured on any such policies.
 
ARTICLE 10
 
Term; Termination
 
10.1        Term.  The term of this Agreement shall commence upon the Effective
Date and shall continue until terminated pursuant to Section 10.2 or 10.3 (the
“Term”).
 
10.2        Termination for Material Breach; Termination Under Section 4.5(b)
 
(a)           Either Party shall have the right to terminate this Agreement upon
written notice to the other Party if the other Party commits any material breach
of this Agreement that such breaching Party fails to cure within sixty (60) days
following written notice from the nonbreaching Party specifying such breach;
provided, however, that if Soligenix commits any breach of the provisions of
Section 4.10 of this Agreement, Intrexon shall have the right to terminate this
Agreement if Soligenix fails after notice from Intrexon to cure such breach
within thirty (30) days following written notice thereof.
 
 
39

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
(b)           Intrexon shall have the right to terminate this Agreement, at its
sole discretion, if any necessary shareholder, member, exchange, and/or board of
director approvals of Soligenix have not been obtained, and the Technology
Access Fee Shares (as defined in the Equity Agreement) have not been issued,
within the time frames set forth in the Equity Agreement.
 
(c)           Intrexon shall have the right to terminate this Agreement under
the circumstances set forth in Section 4.5(b) upon written notice to Soligenix,
such termination to become effective sixty (60) days following such written
notice unless Soligenix remedies the circumstances giving rise to such
termination within such sixty (60) day period.
 
(d)            Intrexon shall have the right to terminate this Agreement should
Soligenix execute any purported assignment of this Agreement contrary to the
prohibitions in Section 12.8, such termination occurring upon Intrexon providing
written notice to Soligenix and becoming effective immediately upon such written
notice.
 
(e)           In recognition of the need for Soligenix to raise capital
necessary to carry out its obligations under this Agreement, notwithstanding the
foregoing, during the twelve (12) month period commencing on the Effective Date,
neither Party shall have the right to terminate this Agreement under Section
10.2(a) based on the failure of the other Party to use Diligent Efforts or to
comply with any other diligence obligations hereunder (including without
limitation Section 4.5), nor shall Intrexon have the right to terminate this
Agreement under Section 10.2(c).
 
10.3        Termination by Soligenix.  Soligenix shall have the right to
voluntarily terminate this Agreement in its entirety upon ninety (90) days
written notice to Intrexon at any time.
 
10.4        Effect of Termination.  In the event of termination of this
Agreement pursuant to Section 10.2 or Section 10.3, the following shall apply:
 
(a)           Retained Products.  Soligenix shall be permitted to continue the
development and Commercialization in the Field of any product resulting from the
Melioidosis Program that, at the time of termination, satisfies at least one of
the following criteria (a “Retained Product”):
 
(i)           the particular product is a Soligenix Product that is being sold
or has been sold within the past six (6) months by Soligenix (or, as may be
permitted under this Agreement, its Affiliates and, if applicable,
(sub)licensees) triggering revenue sharing payments therefor under Section
5.4(a) of this Agreement,
 
 
40

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
(ii)          the particular product is a Soligenix Product that has received
regulatory approval,
 
(iii)         the particular product is a Soligenix Product that has received a
government procurement contract under an Emergency Use Authorization by the FDA
or similar designation,
 
(iv)         the particular product is a Soligenix Product that is the subject
of an application for regulatory approval in the Field that is pending before
the applicable regulatory authority,
 
(v)          the particular product is a Soligenix Product that is the subject
of an ongoing or completed Phase II clinical trial, or
 
(vi)         the particular product is a Soligenix Product that is the subject
of a successful and completed animal efficacy study or an ongoing animal
efficacy study, which study (if successful) would be sufficient under relevant
government laws or regulations and absent human efficacy trials to permit sale
of the particular product under an Emergency Use Authorization or other relevant
statutory or regulatory exemptions that permit commercial sale absent a showing
to the FDA of safety and effectiveness of the subject product through the
conventional route of human clinical trials.
 
Such right to continue development and Commercialization shall be subject to
Soligenix’s full compliance with the payment provisions in Article 5, a
continuing obligation for Soligenix to use in accord with Sections 4.5(a) and
4.5(c) Diligent Efforts to develop and Commercialize any Retained Products, and
all other provisions of this Agreement that survive termination.
 
(b)           Termination of Licenses.  Except as necessary for Soligenix to
continue to obtain regulatory approval for, develop, use, manufacture and
Commercialize the Retained Products in the Field as permitted by Section
10.4(a), all rights and licenses granted by Intrexon to Soligenix under this
Agreement shall terminate and shall revert to Intrexon without further action by
either Intrexon or Soligenix.  Soligenix’s license with respect to Retained
Products shall be exclusive or non-exclusive, as the case may be, on the same
terms as set forth in Section 3.1.
 
(c)           Reverted Products.  All Soligenix Products other than the Retained
Products shall be referred to herein as the “Reverted Products.”  Soligenix
shall immediately cease, and shall cause its Affiliates and, if applicable,
(sub)licensees to immediately cease, all development and Commercialization of
the Reverted Products, and Soligenix shall not use or practice, nor shall it
cause or permit any of its Affiliates or, if applicable, (sub)licensees to use
or practice, directly or indirectly, any Intrexon IP with respect to the
Reverted Products.  Soligenix shall immediately discontinue making any
representation regarding its status as a licensee or channel collaborator of
Intrexon with respect to the Reverted Products.
 
 
41

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
(d)           Intrexon Materials.  Soligenix shall promptly return, or at
Intrexon’s request, destroy, any Intrexon Materials in Soligenix’s possession or
control at the time of termination other than any Intrexon Materials necessary
for the continued development, regulatory approval, use, manufacture and
Commercialization of the Retained Products in the Field.
 
(e)           Licenses to Intrexon.  Soligenix is automatically deemed to grant
to Intrexon a worldwide, fully paid, royalty-free, exclusive (even as to
Soligenix and its Affiliates), irrevocable, license (with full rights to
sublicense) under the Soligenix Termination IP, to make, have made, import, use,
offer for sale and sell Reverted Products and to use the Intrexon Channel
Technology, the Intrexon Materials, and/or the Intrexon IP in the Field, subject
to any exclusive rights held by Soligenix in Reverted Products pursuant to
Section 10.4(c).  The Parties shall also take such actions and execute such
other instruments and documents as may be reasonably necessary to document such
license to Intrexon.
 
(f)           Regulatory Filings.  Soligenix shall promptly assign to Intrexon,
and will provide full copies of, all regulatory approvals and regulatory filings
that relate specifically and solely to Reverted Products.  Soligenix shall also
take such actions and execute such other instruments, assignments and documents
as may be necessary to effect the transfer of rights thereunder to Intrexon.  To
the extent that there exist any regulatory approvals and regulatory filings that
relate both to Reverted Products and other products, Soligenix shall provide
copies of the portions of such regulatory filings that relate to Reverted
Products and shall reasonably cooperate to assist Intrexon in obtaining the
benefits of such regulatory approvals with respect to the Reverted Products.
 
(g)           Data Disclosure.  Soligenix shall provide to Intrexon copies of
the relevant portions of all material reports and data, including Regulatory
Trial data and reports, obtained or generated by or on behalf of Soligenix or
its Affiliates to the extent that they relate to Reverted Products, within sixty
(60) days of such termination unless otherwise agreed, and Intrexon shall have
the right to use any such Information in developing and Commercializing Reverted
Products and to license any Third Parties to do so.
 
(h)           Third Party Licenses.  At Intrexon’s request, Soligenix shall
promptly provide to Intrexon copies of all Third Party agreements under which
Soligenix or its Affiliates obtained a license under Patents claiming inventions
or know-how specific to or used or incorporated into the development,
manufacture and/or Commercialization of the Reverted Products.  At Intrexon’s
request such that Intrexon may Commercialize the Reverted Products, Soligenix
shall promptly work with Intrexon to either, as appropriate (i) assign to
Intrexon the Third Party agreement(s), or (ii) grant a sublicense (with an
appropriate scope) to Intrexon under the Third Party agreement(s).  Thereafter
Intrexon shall be fully responsible for all obligations due for its actions
under the sublicensed or assigned Third Party agreements.  Notwithstanding the
above, if Intrexon does not wish to assume any financial or other obligations
associated with a particular Third Party agreement identified to Intrexon under
this Section 10.4(h), then Intrexon shall so notify Soligenix and Soligenix
shall not make such assignment or grant such sublicense (or cause it to be made
or granted).
 
 
42

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
(i)           Remaining Materials.  At the request of Intrexon, Soligenix shall
transfer to Intrexon all quantities of Reverted Product (including final
products or work-in-process) in the possession of Soligenix or its
Affiliates.  Soligenix shall transfer to Intrexon all such quantities of
Reverted Products without charge, except that Intrexon shall pay the reasonable
costs of shipping.
 
(j)           Third Party Vendors.  At Intrexon’s request, Soligenix shall
promptly provide to Intrexon copies of all agreements between Soligenix or its
Affiliates and Third Party suppliers, vendors, or distributors that relate to
the supply, sale, or distribution of Reverted Products in the Territory.  At
Intrexon’s request, Soligenix shall promptly:  (i) with respect to such Third
Party agreements relating solely to the applicable Reverted Products and
permitting assignment, immediately assign (or cause to be assigned), such
agreements to Intrexon, and (ii) with respect to all other such Third Party
agreements, Soligenix shall reasonably cooperate to assist Intrexon in obtaining
the benefits of such agreements.  Soligenix shall be liable for any costs
associated with assigning a Third Party agreement to Intrexon or otherwise
obtaining the benefits of such agreement for Intrexon, to the extent such costs
are directly related to Soligenix’s breach.  For the avoidance of doubt,
Intrexon shall have no obligation to assume any of Soligenix’s obligations under
any Third Party agreement.
 
(k)          Commercialization.  Intrexon shall have the right to develop and
Commercialize the Reverted Products itself or with one or more Third Parties,
and shall have the right, without obligation to Soligenix, to take any such
actions in connection with such activities as Intrexon (or its designee), at its
discretion, deems appropriate.
 
(l)           Confidential Information.  Each Party shall promptly return, or at
the other Party’s request destroy, any Confidential Information of the other
Party in such Party’s possession or control at the time of termination;
provided, however, that each Party shall be permitted to retain (i) a single
copy of each item of Confidential Information of the other Party in its
confidential legal files for the sole purpose of monitoring and enforcing its
compliance with Article 7, (ii) Confidential Information of the other Party that
is maintained as archive copies on the recipient Party’s disaster recovery
and/or information technology backup systems, or (iii) Confidential Information
of the other Party necessary to exercise such Party’s rights in Retained
Products (in the case of Soligenix) or Reverted Products (in the case of
Intrexon). The recipient of Confidential Information shall continue to be bound
by the terms and conditions of this Agreement with respect to any such
Confidential Information retained in accordance with this Section 10.4(l).
 
10.5        Surviving Obligations.  Termination or expiration of this Agreement
shall not affect any rights of either Party arising out of any event or
occurrence prior to termination, including, without limitation, any obligation
of Soligenix to pay any amount which became due and payable under the terms and
conditions of this Agreement prior to expiration or such termination.  The
following portions of this Agreement shall survive termination or expiration of
this Agreement:  Sections 3.1 (as applicable with respect to 10.4(b)), 3.6,
4.10, 4.11, 5.6 through 5.9, 6.1, 6.2 (with subsection (c) surviving only to the
extent relating to Intrexon Patents that are relevant to Retained Products that,
to Intrexon’s knowledge, are being developed or Commercialized at such time, if
any), 6.3 (as applicable with respect to Intrexon Patents relevant to Retained
Products), 7.1, 7.2, 7.4, 7.5, 10.4, and 10.5; Articles 9, 11, and 12; and any
relevant definitions in Article 1.  Further, Article 7 and Sections 4.5(a),
4.5(c), 4.12, 5.2 through 5.9, and 9.5 will survive termination of this
Agreement to the extent there are applicable Retained Products.
 
 
43

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
ARTICLE 11
 
Dispute Resolution
 
11.1        Disputes.  It is the objective of the Parties to establish
procedures to facilitate the resolution of disputes arising under this Agreement
in an expedient manner by mutual cooperation and without resort to
litigation.  In the event of any disputes, controversies or differences which
may arise between the Parties out of or in relation to or in connection with
this Agreement, including, without limitation, any alleged failure to perform,
or breach, of this Agreement (other than with regard to any issue wholly within
the authority of a Committee as granted by this Agreement being finally resolved
via casting vote at such Committee) , or any issue relating to the
interpretation or application of this Agreement, then upon the request of either
Party by written notice, the Parties agree to meet and discuss in good faith a
possible resolution thereof, which good faith efforts shall include at least one
in-person meeting between the Executive Officers of each Party.  If the matter
is not resolved within thirty (30) days following the written request for
discussions, either Party may then invoke the provisions of Section 11.2.
 
11.2        Arbitration.  Any dispute, controversy, difference or claim which
may arise between the Parties, out of or in relation to or in connection with
this Agreement (including, without limitation, arising out of or relating to the
validity, construction, interpretation, enforceability, breach, performance,
application or termination of this Agreement) that is not resolved pursuant to
Section 11.1 shall, subject to Section 11.10, be settled by binding “baseball
arbitration” as follows.  Either Party, following the end of the thirty (30) day
period referenced in Section 11.1, may refer such issue to arbitration by
submitting a written notice of such request to the other Party, with the
arbitration to be held in the state where the other Party’s principal office is
located (or some other place as may be mutually agreed by the
Parties).  Promptly following receipt of such notice, the Parties shall meet and
discuss in good faith and seek to agree on an arbitrator to resolve the issue,
which arbitrator shall be neutral and independent of both Parties and all of
their respective Affiliates, shall have significant experience and expertise in
licensing and partnering agreements in the pharmaceutical and biotechnology
industries, and shall have some experience in mediating or arbitrating issues
relating to such agreements.  If the Parties cannot agree on a single arbitrator
within fifteen (15) days of request by a Party for arbitration, then each Party
shall select an arbitrator meeting the foregoing criteria and the two (2)
arbitrators so selected shall select within ten (10) days of their appointment a
third arbitrator meeting the foregoing criteria.  Within fifteen (15) days after
an arbitrator(s) is selected (in the case of the three-person panel, when the
third arbitrator is selected), each Party will deliver to both the arbitrator(s)
and the other Party a detailed written proposal setting forth its proposed terms
for the resolution for the matter at issue (the “Proposed Terms” of the Party)
and a memorandum (the “Support Memorandum”) in support thereof.  The Parties
will also provide the arbitrator(s) a copy of this Agreement, as it may be
amended at such time.  Within fifteen (15) days after receipt of the other
Party’s Proposed Terms and Support Memorandum, each Party may submit to the
arbitrator(s) (with a copy to the other Party) a response to the other Party’s
Support Memorandum.  Neither Party may have any other communications (either
written or oral) with the arbitrator(s) other than for the sole purpose of
engaging the arbitrator or as expressly permitted in this Section 11.2; provided
that, the arbitrator(s) may convene a hearing if the arbitrator(s) so chooses to
ask questions of the Parties and hear oral argument and discussion regarding
each Party’s Proposed Terms.  Within sixty (60) days after the arbitrator’s
appointment, the arbitrator(s) will select one of the two Proposed Terms
(without modification) provided by the Parties that he or she believes is most
consistent with the intention underlying and agreed principles set forth in this
Agreement.  The decision of the arbitrator(s) shall be final, binding, and
unappealable.  For clarity, the arbitrator(s) must select as the only method to
resolve the matter at issue one of the two sets of Proposed Terms, and may not
combine elements of both Proposed Terms or award any other relief or take any
other action.
 
 
44

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
11.3        Governing Law.  This Agreement shall be governed by and construed
under the substantive laws of the State of New York, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
 
11.4        Award.  Any award to be paid by one Party to the other Party as
determined by the arbitrator(s) as set forth above under Section 11.2 shall be
promptly paid in United States dollars free of any tax, deduction or offset; and
any costs, fees or taxes incident to enforcing the award shall, to the maximum
extent permitted by law, be charged against the losing Party.  Each Party agrees
to abide by the award rendered in any arbitration conducted pursuant to this
Article 11, and agrees that, subject to the United States Federal Arbitration
Act, 9 U.S.C. §§ 1-16, judgment may be entered upon the final award in any
United States District Court located in New York and that other courts may award
full faith and credit to such judgment in order to enforce such award.  The
award shall include interest from the date of any damages incurred for breach of
the Agreement, and from the date of the award until paid in full, at a rate
fixed by the arbitrator(s).  With respect to money damages, nothing contained
herein shall be construed to permit the arbitrator(s) or any court or any other
forum to award consequential, incidental, special, punitive or exemplary
damages.  By entering into this agreement to arbitrate, the Parties expressly
waive any claim for consequential, incidental, special, punitive or exemplary
damages.  The only damages recoverable under this Agreement are direct
compensatory damages.
 
11.5        Costs.  Each Party shall bear its own legal fees.  The arbitrator(s)
shall assess his or her costs, fees and expenses against the Party losing the
arbitration.
 
 
45

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
11.6        Injunctive Relief.  Nothing in this Article 11 will preclude either
Party from seeking equitable relief or interim or provisional relief from a
court of competent jurisdiction, including a temporary restraining order,
preliminary injunction or other interim equitable relief, concerning a dispute
either prior to or during any arbitration if necessary to protect the interests
of such Party or to preserve the status quo pending the arbitration
proceeding.  Specifically, the Parties agree that a material breach by either
Party of its obligations in Section 3.5 or Article 7 of this Agreement may cause
irreparable harm to the other Party, for which damages may not be an adequate
remedy.  Therefore, in addition to its rights and remedies otherwise available
at law, including, without limitation, the recovery of damages for breach of
this Agreement, upon an adequate showing of material breach of such Section 3.5
or Article 7, and without further proof of irreparable harm other than this
acknowledgement, such non-breaching Party shall be entitled to seek (a)
immediate equitable relief, specifically including, but not limited to, both
interim and permanent restraining orders and injunctions, without bond, and (b)
such other and further equitable relief as the court may deem proper under the
circumstances.  For the avoidance of doubt, nothing in this Section 11.6 shall
otherwise limit a breaching Party’s opportunity to cure a material breach as
permitted in accordance with Section 10.2.
 
11.7        Confidentiality.  The arbitration proceeding shall be confidential
and the arbitrator(s) shall issue appropriate protective orders to safeguard
each Party’s Confidential Information.  Except as required by law, no Party
shall make (or instruct the arbitrator(s) to make) any public announcement with
respect to the proceedings or decision of the arbitrator(s) without prior
written consent of the other Party.  The existence of any dispute submitted to
arbitration, and the award, shall be kept in confidence by the Parties and the
arbitrator(s), except as required in connection with the enforcement of such
award or as otherwise required by applicable law.
 
11.8        Survivability.  Any duty to arbitrate under this Agreement shall
remain in effect and be enforceable after termination of this Agreement for any
reason.
 
11.9        Jurisdiction.  For the purposes of this Article 11, the Parties
acknowledge their diversity and agree to accept the jurisdiction of any United
States District Court located in New York for the purposes of enforcing or
appealing any awards entered pursuant to this Article 11 and for enforcing the
agreements reflected in this Article 11 and agree not to commence any action,
suit or proceeding related thereto except in such courts.
 
11.10     Patent Disputes.  Notwithstanding any other provisions of this Article
11, and subject to the provisions of Section 6.2, any dispute, controversy or
claim relating to the scope, validity, enforceability or infringement of any
Intrexon Patents shall be submitted to a court of competent jurisdiction in the
country in which such Patent was filed or granted.
 
 
46

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
ARTICLE 12
 
General Provisions
 
12.1        Use of Name.  No right, express or implied, is granted by this
Agreement to either Party to use in any manner the name of the other or any
other trade name or trademark of the other in connection with the performance of
this Agreement, except that (a) either Party may use the name of the other Party
as required by regulations and in press releases accompanying quarterly and
annual earnings reports approved by the issuer’s Audit Committee of the Board of
Directors, and (b) Soligenix may use the Intrexon Trademarks in accord with
licenses and restrictions set forth herein.
 
12.2        LIMITATION OF LIABILITY.  NEITHER PARTY SHALL BE LIABLE TO THE OTHER
FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES
ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY
NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.  NOTWITHSTANDING THE FOREGOING,
NOTHING IN THIS PARAGRAPH IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION
RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER ARTICLE 9, OR DAMAGES AVAILABLE FOR
BREACHES OF THE OBLIGATIONS SET FORTH IN ARTICLE 7.
 
12.3        Independent Parties.  The Parties are not employees or legal
representatives of the other Party for any purpose.  Neither Party shall have
the authority to enter into any contracts in the name of or on behalf of the
other Party.  This Agreement shall not constitute, create, or in any way be
interpreted as a joint venture, partnership, or business organization of any
kind.
 
12.4        Notice.  All notices, including notices of address change, required
or permitted to be given under this Agreement shall be in writing and deemed to
have been given when delivered if personally delivered or sent by facsimile
(provided that the party providing such notice promptly confirms receipt of such
transmission with the other party by telephone), on the business day after
dispatch if sent by a nationally-recognized overnight courier and on the third
business day following the date of mailing if sent by certified mail, postage
prepaid, return receipt requested. All such communications shall be sent to the
address or facsimile number set forth below (or any updated addresses or
facsimile number communicated to the other Party in writing):
 
If to Intrexon:
 
 
 
Intrexon Corporation
20358 Seneca Meadows Parkway
Germantown, MD  20876
Attention: Chief Executive Officer
Fax:  (301) 556-9901
   
with a copy to:
Intrexon Corporation
20358 Seneca Meadows Parkway
Germantown, MD  20876
Attention:  Legal Department
Fax:  (301) 556-9902

 
 
47

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
If to Soligenix:
 
Soligenix, Inc.
29 Emmons Drive, Suite C-10
Princeton, NJ  08540
Attention:  Chief Executive Officer
Fax:  (609) 452-6467

 
12.5        Severability.  In the event any provision of this Agreement is held
to be invalid or unenforceable, the valid or enforceable portion thereof and the
remaining provisions of this Agreement will remain in full force and effect.
 
12.6        Waiver.  Any waiver (express or implied) by either Party of any
breach of this Agreement shall not constitute a waiver of any other or
subsequent breach.
 
12.7        Entire Agreement; Amendment.  This Agreement, including any exhibits
attached hereto, constitute the entire, final, complete and exclusive agreement
between the Parties and supersede all previous agreements or representations,
written or oral, with respect to the subject matter of this Agreement (including
any prior confidentiality agreement between the Parties).  All information of
Intrexon or Soligenix to be kept confidential by the other Party under any prior
confidentiality agreement, as of the Effective Date, shall be maintained as
Confidential Information by such other Party under the obligations set forth in
Article 7 of this Agreement.  This Agreement may not be modified or amended
except in a writing signed by a duly authorized representative of each Party.
 
12.8        Non-assignability; Binding on Successors.  Any attempted assignment
of the rights or delegation of the obligations under this Agreement shall be
void without the prior written consent of the non-assigning or non-delegating
Party; provided, however, that either Party may assign its rights or delegate
its obligations under this Agreement without such consent (a) to an Affiliate of
such Party or (b) to its successor in interest in connection with any merger,
acquisition, consolidation, corporate reorganization, or similar transaction, or
sale of all or substantially all of its assets, provided that such assignee
agrees in writing to assume and be bound by the assignor’s obligations under
this Agreement.  This Agreement shall be binding upon, and inure to the benefit
of, the successors, executors, heirs, representatives, administrators and
permitted assigns of the Parties.  Notwithstanding the foregoing, in the event
that either Party assigns this Agreement to its successor in interest by way of
merger, acquisition, consolidation, corporate reorganization, or similar
transaction, or sale of all or substantially all of its assets (whether this
Agreement is actually assigned or is assumed by such successor in interest or
its affiliate by operation of law (e.g., in the context of a reverse triangular
merger)), the intellectual property rights of such successor in interest or any
of its Affiliates other than those licensed in this Agreement shall be
automatically excluded from the rights licensed to the other Party under this
Agreement.
 
 
48

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
12.9        Force Majeure.  Neither Party shall be liable to the other for its
failure to perform any of its obligations under this Agreement, except for
payment obligations, during any period in which such performance is delayed
because rendered impracticable or impossible due to circumstances beyond its
reasonable control, including without limitation earthquakes, governmental
regulation, fire, flood, labor difficulties, civil disorder, acts of terrorism
and acts of God, provided that the Party experiencing the delay promptly
notifies the other Party of the delay.
 
12.10      No Other Licenses.  Neither Party grants to the other Party any
rights or licenses in or to any intellectual property, whether by implication,
estoppel, or otherwise, except to the extent expressly provided for under this
Agreement.
 
12.11      Non-Solicitation. During the Term and for a period of one (1) year
following the end of the Term, neither Soligenix nor Intrexon may directly or
indirectly solicit in order to offer to employ, engage in any discussion
regarding employment with, or hire any employee of the other Party or an
individual who was employed by the other party within one (1) year prior to such
solicitation, discussion, or hire, without the prior approval of such other
Party.  General employment solicitations or advertisements shall not be
considered direct or indirect solicitations, and are not prohibited under this
Agreement.
 
12.12      Legal Compliance.  The Parties shall review in good faith and
cooperate in taking such actions to ensure compliance of this Agreement with all
applicable laws.
 
12.13      Counterparts.  This Agreement may be executed in any number of
counterparts (including by facsimile, PDF, or other means of electronic
communication), each of which taken together will constitute one and the same
instrument, and any of the Parties hereto may execute this Agreement by signing
any such counterpart.
 
[Remainder of page intentionally left blank.]
 
 
49

--------------------------------------------------------------------------------

 
 
REDACTED COPY
CONFIDENTIAL
Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.
 
In Witness Whereof, the Parties hereto have duly executed this Exclusive Channel
Collaboration Agreement.
 
Intrexon Corporation
 
By: /s/ Donald P.
Lehr                                                                
 
Name: Donald P. Lehr
 
Title:   Chief Legal Officer
 
Soligenix, Inc.
 
By: /s/ Christopher J.
Schaber                                                                 
 
Name: Christopher J. Schaber, Ph.D.
 
Title:   President and Chief Executive Officer



SIGNATURE PAGE FOR EXCLUSIVE CHANNEL COLLABORATION AGREEMENT
 
 
50

--------------------------------------------------------------------------------